 In the Matter of BURNS BRICK COMPANYandINTERNATIONAL UNIONOF MINE, MILL AND SMELTER WORKERS (CIO)CaseNo. 10-C-1923.-Decided November19,1948DECISIONANDORDEROn June 25, 1947, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the copy of the Inter-mediate Report attached hereto.'The Trial Examiner further foundthat Respondent had not engaged in other unfair labor practicesalleged inthe complaint and recommended that the complaint be dis-missed in these regards.Thereafter, the Respondent filed exceptionsto the Intermediate Reportand asupporting brief.The Respond-ent's request for oral argument is hereby denied as the record andRespondent's brief, in our opinion, adequately present theissues andthe positions of the parties.Subsequent to the hearing, the Respondent, on the basis ofallega-tions concerning the Trial Examiner's attempt to negotiate a settle-ment of the case during the hearing, moved that the Board set asidethe proceedings before the Trial Examiner and order another fullhearing, or in the alternative incorporate in the record the allega-tions contained in the motion.This motion is denied insofar as itseeks anew hearing?However, we shall treat the factual allega-tions of the motion as an offer of proof which is hereby rejected asuntimely, and further because, even if timely, it fails to establish thatthe Respondent was denied a fair hearing.The Respondent alsomoved that the case be dismissed on the ground that the Union is1Section 8(1), (3), and(5) of the National Labor RelationsAct,whichthe TrialExaminer found wereviolated,are continued in Section 8 (a) (1), (a)(3), and(a) (5) ofthe Act, asamended bythe Labor ManagementRelationsAct, 1947.2 After proceeding to completionof thehearing the Respondent may not now seek tohave the previoushearing set aside.SeeMatterof Sewell Manufacturing Company, 72N. L. R. B. 85.80 N. L. R. B., No. 85.389 390DECISIONSOF NATIONALLABOR RELATIONS BOARDnot in compliance with Section 9 (f), (g), and (h) of the Act.Thismotion is also denied 3The Board 4 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Intermediate Re-port, the Respondent's exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommend-ations of the Trial Examiner, only insofar as they are consistent withour Decision and Order herein.1.INTERFERENCE, RESTRAINT, AND COERCIONThe Trial Examiner found that the Respondent, by numerous actsand statements fully set forth in the Intermediate Report, interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.We agree with the TrialExaminer's conclusionexcept to the extent hereinafter noted :(a)We do not rely on any anti-union statements of the Respondentwhich do not contain a direct or implied threat of economicreprisalor a promiseof benefit by the Respondent, as such statements areprivileged free speech.The following statements appearing in theIntermediate Report are so privileged : (1) The statement by HenryK. Burns,Sr., at a meeting with the union representatives in October1945; (2) The statements by Henry K. Burns, Jr., at the meeting ofall employees in October 1945, advising the employees to leave theUnion alone; (3) The statements of Burns, Jr., and Foreman Cox,at a meetingof the machine crew in October or November 1945.However, as set forth in the Intermediate Report, the record containsother statements by the Respondent's officials and agents, which wefind violative of the Act.Thus, for example: (1) statements threat-ening the discontinuance of loans, coal, and medical service in the eventthat the Union was successful; 5 and (2) statements threatening to closethe plant, and to reduce hours and wages.E Such non-compliance does not preclude adjudication of complaint cases which aroseprior to the amendedAct.Matterof Marshall and Bruce Company,75 N. L.R. B. 90.4Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members[Chairman Herzog and Members Houston and Reynolds].6As fully set forthin theIntermediate Report, the Respondent actually penalized theemployees by eliminating these benefits.We find no merit in the Respondent's contentionthat the termination of these benefits was necessary in order to avoid future violation ofthe Act. Itappears clear that the threats to terminate these benefits and their actualtermination were so effected by the Respondent as to make it plain to the employeesthat theadvent of the Union was the cause of their loss.We find, therefore,as did the TrialExaminer, that the discontinuance of these benefits by the Respondent was calculated toand did, interfere with the self-organization of its employees in violation of the Act. BURNS BRICKCOMPANY391(b)Unlike the Trial Examiner we do not find that theRespond-ent'sannouncementof a wage increaseto its employees in September,1945, was violative of the Act.The wage increase was made in con-formity with statements to its employees during the summer of 1945to the effect that upon obtaining price relief from the Office of PriceAdministration, the Respondent would grant a wage increase.Suchprice relief had been requested for the purpose of strengthening theRespondent's position in the labor market, nearly a year prior to theadvent of the Union.Under these circumstances no adverse inferenceiswarranted from the timing of the announcement of the wage in-crease immediately upon receipt of authority to increase prices, eventhough the Respondent had notice of the Union'sclaimof majoritystatus.(c)We also disagree with the Trial Examiner with respect tothe granting of the cash bonus of 1946. The evidence establishesthat, prior to the advent of the Union, it had been the practice of theRespondent to grant Christmas bonuses of several pounds of nutsand fruit. In 1945 the Respondent granted a Christmas bonus of $1for every year of service.The 1946 bonus was $5 plus $1 for everyyear of service.There is not sufficient evidence of disparate valuebetween the bonuses granted before, and those granted after, theadvent of the Union, from which to infer an anti-union intent.Wetherefore agree with the respondent's contention that the 1945 and1946 bonuses were in conformity with its previous general policyand not violative of the Act.(d)The Trial Examiner found that, on the day following the Boardelection in January 1946, the Respondent violated the Act by : (1)initiating a new reduced workweek; (2) penalizing the loaders by areduction of hours; (3) establishing a definite starting time; and(4) transferring two pro-union employees, Kendrick and Waller, toless desirable tasks.We agree in part, and disagree in part, with thisfinding.Unlike the Trial Examiner, we find merit in the Respondent'scontention that the reduction in workweek first occurred prior to theelection, and was caused by a shortage of clay due to continuing floodsand a break-down of the brick-producing machinery.Documentaryevidence, as well as the testimony of Burns, Jr., which we credit inthis regard, satisfactorily establishes that the production difficultiesalleged by the Respondent actually occurred and were the motivatingcause for the reduction in working hours except as to the loaders.Therecord shows that all loaders suffered a marked reduction of hoursworked per week, beginning immediately after the electionand con-tinuing for a period of 6 or 7 weeks thereafter; no satisfactory ex- 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDplanation was offered by the Respondent.We therefore agree withthe Trial Examiner's conclusion as to them.With respect to the establishment of a new starting hour, we find,contrary to the Trial Examiner, that there was no new starting hourprescribed immediately after the election.Rather, we find that theexisting rules concerning hours of work were more rigidly enforcedimmediately after the election than before, for the purpose of dis-couraging membership in the Union.Although we do not agree withthe Trial Examiner that the Respondent first assigned Waller to theclay grinding machine for the first time on the day following theelection ,6 and that Kendrick was assigned to a task which he couldnot perform,' we find that the stricter enforcement of existing rulesagainstWaller and the reassignment of Kendrick were calculated toand did, in an unmistakable and material fashion, express to theemployees the Respondent's resentment at the Union's success in theelection.II.THE DISCRIMINATORY DISCHARGES(a)The Trial Examiner found, and we agree, that Green Joneswas discharged because of his outspoken support of the Union, inviolation of Section 8 (3) of the Act.As completely described bythe Trial Examiner, Jones was originally hired in 1944 and vol-untarily quit his employment with the Respondent early in September1945.Shortly thereafter, Jones was rehired at his old job, but onthe day shift as he had originally desired, the Respondent havingtransferred another employee to another shift to make room forJones.About 2 weeks after his return, Jones was discharged,allegedly for inefficiency.As found by the Trial Examiner, the recorddoes not support this allegation.Had Jones been as undesirable asthe Respondent now asserts, it is most improbable that he would havebeen rehired, or that the Respondent would have made special arrange-ments to permit Jones to work on the day shift as he desired.More-over, according to testimony credited by the Trial Examiner, onlya few hours before his discharge, Jones was threatened by Burns, Sr.,in a discussion in which Jones persisted in his advocacy of the Union,with the statement that "You are going to find out you ain't donenothing to help yourself." This threat did not take long to materialize.Shortly after 2 o'clock on October 4, 1945, Burns, Sr., instructedJones to "gas and oil" his car. This occurred a few minutes before thekiln horn blew, which was a signal for Jones to put a car load of brick6According to Waller's testimony,as well as that of Burns, Jr., he was first assigned tothis new task several days before the election.We find, however,that on the day Im-mediately following the election Waller was subjected to a more rigid enforcement of rules.IIt is undisputed that Kendrick actually did satisfactorily perform his new task. BURNS BRICK COMPANY393into the kiln."Foreman Riley observed Jones "gassing" Burns' carand asked Jones why he was not attending to the brick car. Jones ex-plained that he was doing as directed, and Riley, without comment,left in search of Burns, Sr. Jones finished gassing Burns' car, andwhile he was putting the brick car into the kiln, Riley returned andtold Jones to see him when the next shift came on duty.When Jonesthereafter reported to Riley, Riley discharged him allegedly becausehe had put the brick car into the kiln about 10 or 20 minutes late.Asshown by the Respondent's automatically recorded time-pressurecharts, and admitted by Burns, Jr., irregularities of 10 to 20 minuteswere recorded rather frequently and were accepted when satisfactorilyexplained by the responsible operator.As in this instance the delayhas been credibly explained by the complainant and has been left un-denied by the Respondent's official responsible for the delay, we areconvinced that the assigned reason for Jones' discharge was spurious.On the contrary, we find, as did the Trial Examiner, that Jones waspromptly discharged pursuant to the open threat of Burns, Sr., afterJones had indicated his intention to continue his union activity.(b)The Trial Examiner found that James Proctor did not volun-tarily quit his job on October 29, 1945, as contended by the Respondent,but was constructively discharged in violation of the Act, under thecircumstances fully set forth in the Intermediate Report.This con-clusion is based largely on the subsidiary finding that on the day ofProctor's termination he was discriminatorily denied sufficient workto make his normal pay for the purpose of inducing him to quit. Therecord fails to support this subsidiary finding.Unlike the Trial Examiner, we are satisfied that the documentaryevidence offered by the Respondent establishes that, up to the timehe quit on that day, Proctor was receiving and performing his normalamount of work. The work sheets for the day Proctor left the Re-spondent's employ show that he worked 7 hours and set 8,000 bricks,an average of 1,143 per hour. The other setters worked 83/4 hours andset 10,000 bricks, an average of 1,145 per hour.Other work sheets inevidence establish that the rate of 1,145 bricks per hour was the aver-age rate of production. In our opinion the record establishes thatProctor became dissatisfied with his employment and, after an alter-cation with Foreman Riley, voluntarily quit his job.Nor do we agree that the refusal to reinstate Proctor on the dayfollowing his termination was discriminatory.Proctor returned theday after he quit and requested reinstatement.Upon being refused6We note that the Trial Examiner erroneously stated that the kiln horn blew while.Burns was talking to Jones.However, this error in chronologyin no material way affects-our agreementwith the TrialExaminer's conclusion. 394DECISIONS OF NATIONALLABOR RELATIONS BOARDreinstatement by Burns, Jr., who had been present at the time Proctorquit the preceding evening, Proctor spoke to Burns, Sr.The latterwent with Proctor to Riley and inquired as to the cause of Proctor'sbeing unable to work.Riley bluntly told Burns, Sr., that there wasnot enough room in the plant for both himself and Proctor. Proctor'sown testimony materially supports Riley's testimony in this regard.We find that the reason Proctor was not reinstated was Riley's personalobjection to his reemployment and not because of anti-union motiva-tion on the part of the Respondent.(c)The Trial Examiner found that employees Simmons, Davis, andHicks were discriminatorily discharged on January 14, 1946.We donot agree.The record shows that because of production difficultiesthe Respondent found it necessary to reduce its force at that time, andthat it laid off 24 employees, including the 3 complainants.The evi-dence fails to establish that the 3 complainants were included in thereduction of force for discriminatory reasons.On the contrary, itis apparent that each of the complainants had proven himself tobe an undesirable employee.Board Witness Hall, whom the TrialExaminer credited, testified that these employees "got along prettybad with the bossman . . . fussing and quarreling and arguing allthe time."Another witness, no longer employed by Respondent,testified credibly that these employees were poor workers and wouldonly work satisfactorily under close supervision.Further, on a pre-vious occasion, Davis and Hicks had been convicted of stealing gaso-line from the Respondent.(d)The Trial Examiner found that Kirby was discriminatorilydischarged on February 5,1946.The Respondent contends that Kirbywas discharged because of his unexplained absence of over an hourwhen he was supposed to have been pulling cars of brick from thedry house.The Trial Examiner, in effect, concludes that Kirby wasaway from his post for a considerable period of time on the afternoonof the discharge, but accepts Kirby's excuse that during the period inquestion he had been making repairs in the dry house.We, however,are unable to give credence to this explanation. It is significant thatKirby did not advance any excuse for his absence at the time of hisdischarge.Because of the fact that the temperature in the dryhouse at the time of the alleged repairs was about 350 degrees F, itwould have been a physical impossibility for Kirby to have remainedthere for the period of his absence.Further, had he been enteringand leaving the dry house for brief periods, he would undoubtedlyhave been observed by the employees who were sent to locate him. Inview of the foregoing circumstances, and the absence of evidence thatthe Respondent knew that Kirby was a member of the Union. we find, BURNS BRICK COMPANY395contrary to the Trial Examiner, that Kirby's discharge was not dis-criminatory.(e)We are unable to agree with the Trial Examiner's conclusionthatWiley Jones was discriminatorily discharged on July 17, 1946.As set forth in the Intermediate Report, Jones left work prematurelyon the day of his discharge after being specifically warned that to doso would result in his discharge.The TrialExaminer's finding ofdiscrimination flows from his conclusion that there was disparitybetween the treatment accorded Jones and that accorded three otheremployees who left the plant to vote during that day.Hawever, inour opinion the situations are readily distinguishable.The testi-mony of Jones and the three employees with whose treatment theTrial Examiner compared the treatment of Jones, all of whom werecredited by the Trial Examiner, indicates the following pivotal dis-tinctions.(1)About noon on the day in question, Jones sought toleave for thebalance of the daycontrary to his previous understand-ing with Foreman Riley.To this end he argued with Riley as to whyhe did not have to stay to finish the agreed task on that day.Each ofthe other employees sought and obtained permission to leave duringhisbunch hour,assuring Riley that he would return to finish hisagreed task that day. (2) Riley warned Jones not to come back ifhe left under those circumstances.None of the other employees wasso warned, having secured permission to leave.Accordingly, we con-clude, contrary to the Trial Examiner, that Wiley Jones' dischargewas not discriminatory.III.THE ALLEGED REFUSAL TO BARGAINThe Trial Examiner found that the Respondentrefused to bar-gainwith the Union in violation of the Act.This finding is appar-ently based on the Trial Examiner's belief (1) that the Respondenthad insisted upon the Union's surrender of its right to strike and toengage in other activities protected by the Act, as a condition prece-dent to bargaining, and (2) that the Respondent had refused to dis-cussthe matter of union security.We do not agree.Bargaining negotiations began on or about February 12, 1946.Thereafter,a series of15 or 16 conferences followed, during themonths of February, March, and April. The Union opened negotia-tions by submitting a standardformcontract, to which theRespondentwas unwilling to agree.Thereafter,at successivemeetings the Re-spondent submitted counterproposals based upon the negotiationsof the preceding meeting.Comparison of the early with the final 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposals indicates substantial progress toward accord by virtue ofgood faith compromise of positions by both parties .9In the light of these numerous conferences, which resulted in give-and-take adjustments on almost all points, we find no support for theTrial Examiner's conclusion that the Respondent's demand that theUnion agree to a no-strike clause and refrain from prosecuting priorunfair labor practices,10 was "calculated to prevent agreement frombeing reached."Indeed, it appears that the matters relied upon bythe Trial Examiner were not the cause of the break-down of the nego-tiations in April 1946.The principal union negotiator, Mike Ross,testified that wages, vacations, and union security were then the onlymatters substantially at issue, indicating that the principal issue re-lated to union security.Additionally, there is the testimony of At-torney Miller, Jr., referred to by the Trial Examiner, to the effectthat in October 1946, the Union was disposed to accept the last con-tract proposed by the Respondent provided "some form of mainte-nance of membership" was conceded by the Respondent.Although,as is undisputed, the Respondent did discuss the matter on numerousoccasions, it persisted in refusing to grant any form of union secu-rity.The record is clear and we find that this was the pivotal issuewhich prevented consummation of a collective bargaining agreement.But in our opinion, there is no basis for concluding that the Respond-ent refused to make this concession in order to avoid reaching anagreement with the Union."'On the contrary, the record as a whole convinces us that both theRespondent and the Union honestly explored the possibility of reach-ing agreement on all proposals and counterproposals submitted bythem.Accordingly, we find, contrary to the Trial Examiner, thatthe Respondent did not refuse to bargain collectively in good faithwith the Union.9 The following concessions appear in the last of Respondent's counterproposals:ArticleII, Sec. 4, subjected the Respondent's control of conditions of employment to the grievanceprocedure.Art. IV, Sec.1, increased the minimum wage from 50 to 55 cents per hourand provided a job classification desired by the Union;Sec. 3 established call-in pay foremergency work ; Sec. 4 provided for temporary work at higher rates ; Sec.6 providedminimum hours of work if called in;Sec. 7 provided time and one-half for holiday work.Art. V recognized seniority.Art. VI provided for a grievance procedure.Art. VII pro-vided for paid vacation benefits.Art.VIII,Sec. 1 provided bulletin board space for theUnion ; Sec.2 established a basis for accrual of seniority and gave the Union access to theseniority list.11This latter clause was sought by the Respondent only after several bargaining con-ferences had taken place and after Mike Ross had threatened to file unfair labor practicecharges based on antecedent conduct.There was little or no discussion of this clauseduring the April negotiations.11 SeeMatter of Shell OilCo., 77N. L. R. B.1306;Matter of Union Manufacturing Com-pany,76 N. L. It. B. 322. BURNS BRICK COMPANYORDER397Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Burns BrickCompany, Macon, Georgia, and its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Discouraging membership in any labor organization of itsemployees, by discharging or refusing to reinstate any of its em-ployees, or by discriminating in any other manner in regard to theirhire and tenure of employment, or any term or condition of theiremployment;(b) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist any labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer Green Jones immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges;(b)Make whole Green Jones for any loss of pay he may have suf-fered by reason of the Respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which henormally would have earned as wages during the period from thedate of his discriminatory discharge to the date of the Respondent'soffer of reinstatement, less his net earnings during said period;(c)Post at its plant in Macon, Georgia, copies of the notice at-tached to this Order marked "Appendix A." 12Copies of said notice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Respondent's representative, be postedimmediately by the Respondent, and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure thatsaid noticesare not altered, defaced, or covered by any other material;12In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted,before the words : "A DECISION AND ORDER,"the words : "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 398DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent violated the Act by(1) giving a dinner to its employees on Thanksgiving Day 1945, (2)having ministers or preachers address its employees at the plant, (3)excluding a representative of the Union from Respondent's propertyduring the balloting of the Board-conducted election, (4) forcingknown union members to leave its property, and refusing to allowthem to participate in the Board-conducted election, (5) threateningto discharge any employee who left the plant to interview a Boardagent, (6) discharging James Proctor, Lewis Simmons, Lemoye Hicks,James Davis, Raymond Kirby, and Wiley Jones on the dates specifiedin the complaint, and (7) refusing to bargain with the Union.NOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist any labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Green JonesAll our employees are free to become or remain members of anylabor organization.We will not discriminate in regard to hire ortenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of anysuch labor organization.BURNS BRICKCOMPANY,Employer.By ----------------------------(Representative)(Title)Dated ---------------------- BURNS BRICKCOMPANY399Nom-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Alba B. Martin,for the Board.Messrs.Wallace Miller, Sr.,andWallace Miller, Jr.,of Macon, Ga., for therespondent.Mr. Charles Wilson,of Bessemer,Ala.,Mr.Phillip Tindle,of Savannah, Ga.,andMr. Frank Allen,of Macon, Ga., for the Union.STATEMENT OF THE CASEUpon an amendedcharge dulyfiled on February24, 1947,by InternationalUnion of Mine,Mill and SmelterWorkers,affiliated with the Congress of Indus-trial Organizations,herein called the Union,the NationalLaborRelations Board,herein called the Board, by itsRegionalDirector for the Tenth Region (Atlanta,Georgia),issued itscomplaint on February 25, 1947,against BurnsBrick Com-pany, Macon.Georgia,herein calledthe respondent,allegingthatthe respondenthad engaged in and was engaging in unfairlabor practices affectingcommercewithin themeaning of Section 8(1), (3), and(5) and Section2 (6) and (7)of the National Labor RelationsAct, 49 Stat.449, hereincalled the Act.Copiesof the complaintand theamended charge,togetherwith noticeof hearing thereon,were dulyserved upon the respondent and the Union.With respect to theunfair laborpractices,the complaint alleged in substancethat the respondent: (1) since in or about May 1945, engagedin a plan and ina continuous course of conduct designed to interferewith, restrain,and coerceits employees in the exercise of the rightsguaranteedby the Act by, amongother things, (a) giving its employeesa dinneron Thanksgiving Day 1945, (b)granting a bonus to its employees at Christmas 1945, (c) grantingto its em-ployeesa generalwage increase in 1945, (d) inquiring of its employees whetherthey were members of the Union, (e) attempting to induce employees to attendUnionmeetingsand report to the respondent what transpired thereat, (f) havingministers or preachers at its plant to address its employees, (g) advising anddirecting its employees how to vote at the election conducted by the Board onJanuary 24, 1946, (h) forcing known Union members to leave the plant premisesso that they would be unable to participate in the aforesaid election, (i) excludingthe Union's representative from the plant premises during the aforesaid election,(j) threatening its employees with dire consequences if they joined or if theyvoted for the Union at the aforesaid election. (k) promising its employees acontinuation of favors if the employees refrained from becoming members ofthe Union or if they voted against the Union and a discontinuance of past favorsif the employees joined or if they voted for the Union, (1) deducting immediatelyafter the aforesaid election large amounts from its employees' pay checks inrepayment of loans, contrary to its past practice, (m) changing the workingconditions shortly after the aforesaid election to the detriment of its employees,(n) advising employees of the dire consequences of a strike or of a race riotwhen neither strike nor race riot were being discussed by its employees, (o) 400DECISIONS OF NATIONALLABOR RELATIONS BOARDthreateningto discharge any employee who left the plant to talkto a repre-sentative of theBoard,(p) ordering its employees to remove Union buttonsthey were wearing and threatening those who refused to comply with dischargeor assignmenttomore difficult work, and (q) erecting an electrically-chargedfence aroundthe plant; (2) dischargingsevennamed persons on certain specifieddates,'and thereafter refusing to reinstate any of them, because they joinedor assistedthe Union or engaged in concerted activities with other employeesfor the purposes of collective bargaining or other mutual aid and protection;(3) refusing, on or about January 29, 1946, and at all times thereafter, tobargain collectively with the Union as the exclusive representative of its em-ployees in a certain appropriate unit, although a majority of its employees inthe said-unit had--selected and designated the Union as their representative forsuch purpose.The answerduly filed by the respondent admitted all the allegations of thecomplaintpertaining to the corporate existence of the respondent and thenature, character, and extent of the business transacted by it and certain otherfactual matters, but denied all the allegations with reference to the engage-mentby the respondent in any unfair labor practices.The answer admittedthat it discharged five of the seven employees named in the complaint but deniedthat itdischargedtwo of them, averring that those two had voluntarily leftthe respondent's employ.Pursuantto notice, a hearing was held on various days between March 17and April 15, 1947, at Macon, Georgia, before the undersigned TrialExaminer,Howard Myers, duly designated by the Chief Trial Examiner. The Board andthe respondent were represented by counsel; the Union by representatives.Allparties participated in the hearingand were affordedfull opportunity to beheard,to examine and cross-examine witnesses,and to introduce evidencebearingupon the issues.At the conclusion of the Board's case-in-chief, therespondent'scounselmoved to dismiss the complaint in whole, or in part, for lack of proof.The motion was denied except that the allegation that an electrically-chargedfence was erected by the respondent in order to interfere with, restrain, andcoerce its employees in the exercise of the rights guaranteed by the Act wasstricken.At the conclusion of the taking of the evidence, Board's counsel movedto conform the pleadings to the proof. The motion was granted without objec-tion.Respondent's counsel then moved to dismiss the complaint for lack ofproof.Decision thereon was reserved.The motion is denied except as herein-after indicated.Oral argument, in which counsel for the Board and counselfor the respondent participated, then was heard and is part of the record. Theparties were then informed that they might file briefs and/or findings of factand conclusionsof law with the undersigned on or before April 30, 19472Upon the entire record in the case and from his observation of the wit-nesses, the undersigned makes:iEmployee and date of discharge:Green Jones, October 4, 1945; James Proctor, October29, 1945; Lewis Simmons,January 14,1946 , Lemoye Hicks, January 14,1946; James Davis,January 14, 1946; Raymond Kirby, February 5, 1946 ; Wiley Jones, July 17, 1946.2A brief has been received from the respondent's counsel together with a documententitled"Intermediate Report(as Proposed by Respondent)"which, it is assumed, is in-tended to serve as respondent's proposed findings of fact and conclusions of law.Becauseof the form in which the proposed findings of fact and conclusions of law is submitted, it isimpossible to rule upon the acceptance or rejection of any specific fact or conclusion.Thisis especially true with reference to the proposed findings of fact going to the credibility ofthe witnesses.In the main, the proposed findings of fact are not supported by thecredible evidence and therefore they are rejected subject only to such variations as may beaccepted in the findings of fact set out in this Intermediate Report. BURNS BRICK COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT401Burns Brick Company, a Georgia corporation, has its principal office andplace of business at Macon, Georgia, where it is engaged in the manufacture,sale,and distribution of bricks and tile.During 1946, the respondent pur-chased natural gas costing approximately $50,000 all of which came from pointslocated outside of the State of Georgia.During the same period, the respondent'ssales aggregated in excess of $250,000, of which 10 percent was shipped to pointslocated outside the State of Georgia.The respondent concedes that it is engaged in commerce, within the meaningof the Act.II.THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill and Smelter Workers, affiliated with theCongress of Industrial Organizations, is a labor organization admitting tomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Chronological statement of the factsIn the spring of 1945, the Union commenced an organizational drive amongthe colored employees of the respondent.'The campaign was successful andwithin a short time many employees joined the Union.By letter, dated September 13, the Union informed the respondent that it rep-resented a majority of its employees and requested that a date be set for "aconference at your convenience for the purpose of discussing the matters ofrecognition, wages, hours of work, and other conditions of employment."Underdate of September 19, the respondent's counsel wrote the Union acknowledgingreceipt of the aforesaid letter and stating that the officials of the respondentwould meet with the Union's representatives on September 24, if that date wasagreeable to the Union.Late in the afternoon of September 20, the respondent received a telegramstating that the OPA had announced that manufacturers of brick might increasethe price of brick $2 per thousand.The following morning, without consulta-tion with the Union or even informing it, the respondent announced and put intoeffect a 5-cent wage increase for all its hourly paid employees and a slightlyhigher wage increase for all its piece-work employees.In the latter part of September or early in October, Henry K. Burns, Sr., andhis son, Henry, Jr., the respondent's president and vice president respectively,and the respondent's counsel, met with Charles Wilson and Frank Allen, anexecutive board member and an international representative, respectively, ofthe Union.During the course of this meeting, the question of the Union'smajority status was discussed.The respondent's counsel said that in his opin-8 During all the times material herein, the respondent employed approximately 75 persons :some white and some colored.The record does not disclose the number in each category. 402DECISIONS OF NATIONALLABOR RELATIONS BOARDion that question could best be resolved by an election and then recommendedto Burns, Sr., that he enter into a consent election agreement as suggested bythe Union.Whereupon, to quote Wilson's undenied testimony, Burns, Sr., said :... he didn't know and he didn't believe that any Union represented amajority of his employees.Therefore, he wasn't going to sign no consentelection agreement or any other kind of agreement with the Union ; . . . ifthe Union was coming into his plant, he was going to do everything in hispower to fight against the Union getting into his plant ; and then he pro-ceeded to tell we representatives what he thought of Union representatives ;that he thought they were a bunch of racketeers, foreigners, . . . and soforth, and they were out for no good but just to rob the working people.Wilson's testimony was corroborated, in the main, by Allen.Burns, Sr., al-though present during the greater part of the hearing, did not testify.Burns,Jr., testified about this meeting but did not refer to the statements attributedto his father by Wilson. In view of the ample opportunity to controvertWilson's testimony, if it were not true, and for the further reason that Wilsonand Allen were credible witnesses, the undersigned finds that Burns, Sr., madethe remarks attributed to him by Wilson.In line with the announced intention of Burns, Sr., to do "everything in hispowerto fight against the Union getting into his plant" Burns, Jr., for the ad-mitted purpose of discouraging unionization in the plant, called together theemployees, supervisory as well as non-supervisory, a few days after the above-described meeting, and, according to his own testimony, told those assembled,I didn't think they were interested in the men but merely in the collec-tion ofdues ;that I thought they weremaking amistake; that at that timetheycouldcome to me individually and talk to me about anything thatbothered them ; that my understanding of the Union was that if they had aUnion there, they would have to come through some third person ; that theycouldn't come to me to talk about some grievance or anything; that theywould have to take it up with a committee or maybe an outsider. I wasn'tentirely familiar with the procedure.And my advice was to leave it alone.Burns, Jr., had further talks with the employees regarding the inadvisability ofjoining the Union.Thus, according to the undenied and credible testimony ofLewis Simmons,Burns, Jr., called a meeting of the machine crew, of whichSimmons was a part, sometime in October or November and said,I reckon you all know they is trying to get a union in here . . . thempeople from up North trying to create trouble among the colored and thewhite down here . . .I am justa simple white man. I don't want notrouble, but if that damn union gets in here, there is going to be trouble... you remember how it was when that colored fellow shot that policemanat Cherry Street. It would like to have been a race riot, and if the uniongets in here, there is going to be a race riot. . . . Some colored people liketo shoot, and some white people like to shoot each other, and they are goingto be shooting each other like rabbits and dogs.Simmons further testified without contradiction, and the undersigned finds, thatForeman Cox then addressed the machine crew and told them that a unionattempted to organize the employees in the place where he previously workedand "messed up everything" so badly that the plant closed down, the men losttheir jobs, and the men walked "around the street" unemployed.Lemoye Hicks'undenied and credible testimony regarding the remarks of Burns, Jr., and Cox BURNS BRICK COMPANY403are substantially in accord with Simmons' version thereof.Hicks, however,added that Cox appealed to the employees to heed the advice of Burns, Jr., andforsake the Union.About the same time, according to the undenied and credibletestimony of James Proctor, Burns, Jr., said to him and the other brick setters,in substance, that the Union would avail them nothing because it "wasn't anygood" and therefore the employees should "go on with the company" as they hadin the past.According to William Boone's undenied and credited testimony, Burns, Jr., inthe fall of 1945, called a meeting of the men in the machine room and said, toquote Boone's testimony, "we don't want the Union here. The Union ain't nogood, and if we have it here, it would hurt you. The Union ain't fit for anythingbut getting your money and ride around in fine automobiles." Boone furthertestified that Burns, Jr., then said :"If you know anybody wants to talk like I talk, you are at liberty totalk."And I [Boone] asked him [Burns, Jr.] could I talk, and he say,"Yes."And I said, "Why don't you all stop it?"He said he couldn't. Iasked him then, "Why don't you let the Government stop it?"He said hecan't.And I asked him then, "Who can stop it?" And he said, "Youdamn niggers . . ."At the conclusion of a dinner given by the respondent at its plant on Thanks-giving Day 1945, to some 300 guests, including its employees, Burns, Sr., made afew remarks which included the following, according to the credible testimonyof Wiley Jones :... he (Burns, Sr.) said he would been running the plant there for a goodlong time, and had never had any trouble, no strikes on this plant for moremoney.He said he got people out of jail, always got us out of the chaingang.Now, we got nien who is trying to get a union here, and he said wegot men here making $25 and $30 a week. Come here making $50 a week, istrying harder to get the CIO union than the men who is getting $25 and$30 a week.*sss*sAnd he said he was going to have, inbetween there and Christmas orsometime about Christmas, he was going to give vacations.We would havesome vacations, we would get some back pay, and he didn't know just when,but he would give some running from $75 to $125 a year, after we got thenew kiln running.According to Willie Hansford's credible testimony, he returned to the respond-ent's employ in September 1945; that after working there for several days, hewas told by Foreman Alton Riley that Burns, Sr., wanted to see him ; that he wentto the office of Burns, Sr. ; that Burns, Sr., asked him, in the presence of Burns,Jr.,what he thought of the Union ; that he replied that he had not given it anythought; and that Burns, Sr., then said, "I tell you, don't have nothing to dowith it.I advise you not to have anything to do with it, because I don't thinkit is . . . good (for) you."Prior to the fall of 1945, it was customary for the respondent to purchase coalfor those of its employees who requested it, have the coal delivered to theirrespective homes, and to deduct small agreed amounts each week in paymentthereof from their respective pay.When Hansford and his brother, Ogden, askedBurns, Sr., in November 1945, to secure coal for each of them, Burns, Sr., replied,according to Willie Hansford's undenied and credible testimony, after agreeing to817 319-4 9 -v o l 8 0--- 2 7 404DECISIONSOF NATIONALLABOR RELATIONS BOARDhave coal sent to their respective homes and to deduct $5 weekly fromWillie'swages and$3 weekly from Ogden's wages until the full amounts werepaid, "Ifthe CIO is to come in here, I can't let you boys have coal, because" the Unionwould not permit it.On October 4. Green Jones asked Burns, Sr.. to secure a ton of coal for him.During the conversation which then ensued the following was said, according toGreen Jones' undenied and credible testimony :Well, he told me. he said. "Well. I'll order you as much coal as you canpay for Saturday." And I said, "Mr. Burns, if that is all you can get, I willjust wait until Saturday, and I can get some Saturday myself."He said,"Well, Green," he say, "I would order you some coal, but I know you isone of the union men. All the Union men I ain't going to do nothing else foryou."He said, "Now, ain't you one of themunion men?"I say, "Yes, I didjoin."He said, "You signed a card. You ain't joined." I said, "Well, Isigned acard."He said,"Well you didn't know what you was doing, didyou?"He said, "Didn't somebody fool you in it?" I said, "No, sir, nobodyfooled me in it."He said, "Why did youjoin?"I said, "I joined becauseI thought it would better my condition." Then he reached over on his littletable and got a magazine-I don't know what kind of magazine, but it wasa magazine,and he began to show me some pictures what all the strikesthere were.He showed me all through that.He said, "I'll tell you aboutthis union.This union is just a mess. Some folks come in from out of thestate to get your money. That ain't going to help you any. First thing theyare going to do is call a strike. That's all a union is for, to cause trouble.They has caused trouble wherever they have been. That's all they've doneis call strikes.Of course. I ain't mad-I aint mad at you, but you are goingto find you ain't done nothing to help yourself."And I said, "Well, Mr.Burns, I hope that I will find out, but still I think that I was correct."That's all he said to me.Later that day, Jones was discharged allegedly for neglect of duty.`On or about October 15, the Union filed a petition for certification of repre-sentatives, pursuant to Section 9 (c) of the Act, alleging that the Union repre-sented 54 of the approximately 70 persons then in respondent's employ.Within aweek or so of the filing of this petition, the Union forwarded to the Board'sRegional Director for the Tenth Region, membership application cards signedby 62 of the respondent's employees.On December 18, respondent and the Union entered into a consent electionagreement.On the following day this agreement was approved by the saidRegional Director.At the conference at which the said agreement was executed,which was attended by a Field Examiner of the Board, Burns, Sr., Burns, Jr.,and the respondent's counsel, Burns, Sr., asked the Field Examiner what couldbe done to fight the Union in order to defeat it at the polls, and whether he couldpost alongside the election notice an announcement that the respondent's plantwas for sale.What the Field Examiner advised Burns, Sr., regarding campaign-ing against the Union in the forthcoming election, the record does not disclose.Burns, Jr., however, admitted on cross-examination that the idea of postingthe for sale notice was abandoned by his father when the Field Examinerstated that such posting might be construed as an unfair labor practice. Burns,Jr., testified, on redirect examination, that at the time of signing the consentelection agreement the respondent was contemplating selling the plant because4 Green Jones'discharge is more fully discussed below. BURNS BRICK COMPANY405it had received a very good offer for the property and would have sold theproperty"except for income tax"reasons .5The election was set for January 24, 1946. From the inception of the respond-ent in 1936, up and until the Board conducted the election, it had been the res-pondent's practice to loan money to the employees from time to time. The loanswere repaid by deducting a small amount previously agreed upon, out of theweekly salary of the borrower. After the execution of the consent electionagreement, Burns, Sr., always reminded the borrower when he asked for a loanthat if the Union won the election the respondent would discontinue the grant-ing of the loans.The discontinuance of loaning money to the employees, as therespondent well knew, would be a hardship upon the employees, for many of themwere habitual borrowers.'Regarding a conversation he had with Burns, Sr.,when he asked for a loan in December 1945, Wiley Jones credibly testified thatBurns, Sr., said, after asking how much Jones wanted to borrow, "I don't knowabout this money, Wiley, you are trying to get a union, . . . but-I am giving yousome money." After loaning the amount requested, $15, Burns, Sr., said thathe would like to know how the employees felt about the Union and would likeJones to "talk to the boys . . . and keep them from joining the union...."Jones replied "Yes, sir" and left.Regarding an incident which occurred onChristmas Eve, Jones credibly testified, without contradiction, as follows :I said, "Mr. Burns. [Sr.1 I ain't got enough money to do me today, and Ineed some more money." and he let me have it. He said "You have beendrinking," and I was drinking, but I wasn't working that day.He said, "Youcome back over here in the morning, and I will meet you and let you havesome money." I said, "I got to have it because my wife is sick."He said,"I will let your wife have it. but not you." So I went home and got my wifeand brought [her] back over there and he let my wife have the $15. But hesaid, "That union is trying to get in here."He said, `I got information fromthe Federal Government if the union get in here, to sell that plant."AndMr. Henry [Burns, Jr.] walked in and both of them told me that if the unionget in here, "Wiley," he says, "you are making $25 and $30 a week."Hesaid."They are going to cut you down to $18 a week." I said, "I sho' don'twant my wages cut," I told both of them. And he says, "Well, talk to the boysout there."So I thanked him for the money and went on home.Regarding an incident which took place with Burns, Sr., in the presence ofBurns, Jr., on January 14, 1946, Jones credibly testified without contradiction asfollows:Mr. Burns called me, and I walked [into his office] and he say, "Wiley,"and I says, "Yes, sir."And he says, "You owe me a gang of money on thisbook here, and you are trying to get a union in here." I didn't say any-think for about a second, then I said "Sir?"He said, "You owe me a gang5 The undersigned does not find that the above-described incident is an unfair labor prac-tice as such,but does find that it is indicative of the respondent's attitude with respect tothe unionization of its employees.Surely the respondent did not expect any of the em-ployees to purchase the plant, for it was aware of the impecunious situation of its employeesbecause a large percentage of them were habitual borrowers of money.Moreover, therespondent had a very good offer for the plant and for reasons of its own did not desire tosell.It is fair to infer,therefore,that Burns, Sr.,had but one thought in mind when heposed the question about posting the for sale sign and that was to intimidate the employeesby making them believe that the plant would be sold if the Union won the election.The record shows that a great many employees would borrow money each Mondaydespite the fact that they had received their wages the previous Friday. 406DECISIONS OF NATIONALLABOR RELATIONS BOARDof money and you are trying to get a union." I said, "I ain't the only one."He said, "There is a man that has been going to the meetings, and told me."I said, "Would you mind to tell me who it is?"And he said, "I wouldn't tell you for a gold dollar." I said, "How muchdo I owe you?" He said, "You owe me $28 here." And he said, "You aretrying so hard to get a union, and I want my money." I said, "Those otherboys are trying to get a union, too.They want one and you know it." Hesaid, "I know you are trying to get one." I said, "If you feel that way-you promised to take $ 5 a week-but you can take it just like you want it."He said, "I ain't going to take anything this week, but if that C'IO uniongets in here, I am going to have to have it all."He said, "If I knowed howyou was going to vote, I would know what to tell you about your money."I said-I didn't say anything for a few seconds, I said, "What do you meanby that?"And he said, "How it was you were going to vote for the companyor for the CIO" I said, "I am going to praise the breeze that takes mesafely across."And Mr. Henry asked me how was that. And I never didsay anything, and Mr. Burns said, "I think if you will talk to the boys forme, to keep them from joining that union." I didn't tell him I was andI didn't tell him I wasn't. I walked out.Other credible witnesses testified that Burns, Sr., warned them that the re-spondent would discontinue loaning them money, purchasing coal for them anddoing other favors that it was accustomed to do for the employees, if the Unionwon the election.Commencing several weeks prior to the Board-conducted election, the respond-ent, through Burns, Sr., his son, and Foreman Riley inaugurated an illegal cam-paign to defeat the Union at the pollsNot only did these persons threaten theemployees with discontinuance of loaning money, securing coal, obtaining medicalservices, and the like, but they threatened the employees with loss of jobs andother financial losses if the Union won the election. Thus, Ogden Hansford testi-fiedwithout contradiction, and the undersigned finds, that several days beforethe election he and his brother. Willie, were told by Foreman Riley that Burns,Sr.,wanted to see them in his office; that when they arrived there, Burns, Sr,asked them, in the presence of Burns, Jr., how they intended to vote in the forth-coming election ; that when they replied that they did not know as yet, Burns, Sr.,said the Union was no good, it would force the respondent to cut the workweekto 40 hours, that if he were "you all I wouldn't fool with it. You can do as youwant, but if I was you, I wouldn't fool with it"; that he and his brother thensaid that they would not vote; that Burns, Jr , then said, "If you-all do vote,only vote for the company, on account of one vote for the company, would killa vote for the Union" ; and that Burns, Sr., then said if the Union "comes inhere" he would close the plant and "go to Florida fishing, because he had enough[money] to last [him] the balance of his life."Willie Hansford's version ofwhat took place at this meeting is substantially in accord with his brother's,except that he testified that Burns, Jr., said, after they told him that they didnot intend to vote, "If you don't vote either way, you will give the union halfa vote. I would rather you would vote, and vote for the Company."WhetherOgden's version of what Burns, Jr., said or Willie's is accepted is of little import,for what Burns, Sr., and his son wanted to, and did, convey was that if theUnion was victorious at the polls the employees would be the losers. Jim Whitetestified, and the undersigned finds, that on the Saturday prior to the election,Burns, Sr., asked him if he had ever seen an election ballot ; that he replied inthe negative ; that Burns, Sr., then showed him a sample ballot and after asking BURNS BRICK COMPANY407how he intended to vote Burns, Sr., said, to quote White's testimony, "Don't votefor the union-vote right over here where it said 'no'. Told me he wasn't goingto buy no more coal, wasn't going to get me out of jail no more, wasn't going toget me no doctor." z Regarding an episode that took place between Burns, Sr.,and himself on the day prior to the election, William Kendrick credibly testifiedas follows :He [Burns, Sr ] asked me first, he asked me about the money that I owedhim at the time when I was sick, and he sent the doctor out to me, and sentme some coal during the time I was sick, and he asked me, and asked me topay him, and I told him, "No, sir." And I said, "I didn't have any money."And he said he had to have it because the Union wouldn't allow him to carryus along.Since the Union got in there, he couldn't do what he used to dofor us, and he had to have it. And asked if it would be all right if he hadthem to take me down there to the bank and have a note to get his moneywhere I could pay him, and then he would take it out to pay the bank, hewould take it out of my salary weekly $5 a week, and I told him it would beall right, and I was to go down there with him, but at the time I didn't havea change of clothes down there, and I couldn't go down there, as messy asIwas, and I told him I would go tomorrow, so he went down there and got anote, about two or three days afterward the timekeeper brought it aroundthere for me to sign.Robert Stevenson testified without contradiction, and the undersigned finds,that on the day of the election Riley asked him to do him a favor and not votefor the Union, but that he should "vote for the Company, and if we didn't theUnion would come in there where we was making thirty-five or forty, we wouldn'tbe making but twenty. Said the Union didn't mean anything to us."WillieGordon testified without contradiction, and the undersigned finds, that on theday of the election, Riley asked him how he intended to vote, when he repliedthat he had not decided as yet, Riley said, to quote Gordon, "he had been verynice and done a lot of favors . . . if we didn't help him, he wasn't going to helpus, no more favors."According to the undenied and credible testimony of Thomas Hall, Burns, Jr.,asked him about a week or two prior to the election how he intended to vote ;that he replied that he did not know ; that Burns, Jr., told him that the placemarked "no" is for the Company and the place marked "yes" is for the Union ;and that Burns, Jr., then said,all of them what vote for the Union, lie was going to run off, going to turnthem off. They won't have no job, and they won't do no more favors forthem, wouldn't [advance money for the payment of] the doctor bill and thewood bill and what he had been lending to pay the house rent. Say had tolet the Union get it.Numerous other employees testified without contradiction regarding conver-sations which they had with Burns, Jr., Burns, Sr., and Riley with respect tohow they should vote at the election. Their testimony is similar to that ofOgden and Willie Hansford, Robert Stevenson, Willie Gordon, Wiley Jones, JimT Prior to the election the respondent on several occasions had secured White's releasefrom jail where he had been incarcerated for drunkenness. This practice of securing White'srelease was discontinued after the election.The practice of sending a physician to theemployees' homes when a doctor's services were needed was likewise discontinued after theelection. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhite, William Kendrick, and Thomas Hall. It would serve no useful purpose toset forth here at length the incidents and the conversations testified to by thesewitnesses.However, their testimony cannot be overlooked in evaluating theissues herein involved.Riley testified that he campaigned against the Unionbecausehe thought the election was a contest solely between the respondentand the Union. This testimony, like most of Riley's, is not persuasive.Rileyposted, several days prior to the election, the usual election notices supplied by theBoard.These notices contain a facsimile of a ballotto be usedat the election.The sample ballot clearly indicated that the voters were to vote whether or notthey wanted to be represented by the Union for thepurposesof collective bargain-ing.Nothing on the notices, as Riley well knew, indicated that the election wasto be a contest between the Union and the respondent.Rileyand Burns,Jr., admitted that they kept all the colored employees underclose surveillance in order to ascertain who were members of the Union. Theyalso admitted questioning the employees as to how they intendedto vote inorder to advise those who were undecided or who were in favor of the Unionthat it would be more advantageous for them to vote against the Union.The onlytestimony that eitherBurns,Jr., or Riley denied with respect to remarks attrib-uted to them, or either of them, by various witnesses concerning the election,was the testimony of Johnny Thompson and James Douglas concerning attemptedbribes.Thompson testified that on the day of the election,Burns,Jr., and Rileypromisedhim and Clinton Parks "a nice big car and we could go outon Saturdaynight and Sunday and have a big time" if they votedagainstthe Union.JamesDouglas testified that on the day of the election Rileypromised him 25 cents morethan the Union would give him if he "stayed out" of the Union.These denialsthe undersigned accepts because he believes that Thompson and Douglas mis-understood Burns, Jr., and Riley.The undersigned, however, finds that Burns,Sr., Burns,Jr., and Riley sought to influence the results of the election by threat-ening the employees with economic hardships and that theyalso madethe state-ments which the various witnesses attributed to them to the effect that if theUnion was victorious the employees would suffer financial losses.The under-signed further finds the following undenied testimony of JamesDouglas, con-cerning an event which took place in April 1946, to be substantially in accordwith the facts :Q. (By Mr. Martine Now, let's go back a little bit. Did Mr. Henry[Burns,Jr.] ever talk to you about the Union before the election?A. Yes, sir, that were about two weeks before he come up there and M..Riley, he come on right on, too, both of them, and he come around there andgot up-put his foot up on the tram, and then they said, "did you know anything about the Union? I heard the boys was getting up a Union down here."And I told him I didn't know nothing about the Union. So he went away,then, he went away, and then, about a week after then Mr. Riley come backaround there and asked me about the Union.Q.What did he say?A. He say, "What do you know about the Union?" AndI said"Mr. Riley, Idon't know nothing about that Union. I ain't got nothing buta card upthere."That's what I told him.And he said, "What do you know about theUnion?"I said,"Nothing."And he said, "Well, you had better not knownothing about that Union. If you do know about that Union, I'll see to it you8 Board's attorney. BURNS BRICK COMPANY409pay for everything broke on that tram, and I see to it you starve to deathif you are in that Union." Said, "I'm going to see to that."Douglas also testified without contradiction, and the undersigned finds, that on theday of the election, Riley asked him to cast his vote against the Union.According to the undenied and credible testimony of Willie Hansford, Riley, onthe day of the election, asked him, his brother, Ogden, and James Douglas toeach promise that they would cast their respective ballots against the Union ; thathe asked Riley "what difference it would make if the Union" came into the plant ;and that Riley replied "if the Union comes in, where six of you men around thereworking, I would have to put fourteen, and which would cut you back half way,where you are making $40, would cut you back half way."'On January 24, 1946, the election was held. Of the 65 valid votes cast, 37were for the Union. On the following day, the respondent put into effect thereprisalswith which the employees were threatened if the Union was victo-rious.Thus, on that day, Riley refused to allow three loaders, Robert Steven-son,Willie Gordon, and Benny Harris, to work and sent them home allegedlyfor reporting for work late.Riley made no inquiry as to whether these men hadreported at the plant at 8 o'clock, the hour when they testified they were due toreport.Had he investigated the matter before refusing to allow these men towork, he would have discovered that Stevenson was at the plant at about 7: 45that morning; that Gordon was there at 8 o'clock, and that Harris was thereat about 8: 05.The credible evidence clearly shows that prior to this day, theloaders had no definite starting or quitting time ; that their hours were con-ditioned upon whether there were available bricks to load ; that it had been cus-tomary for Riley to instruct the men the previous day what time they were toreport the following morning ; that if no instructions were given, the men wereto report "around" 8 o'clock ; that since the starting time was subject to change,in the past the men were not censored for reporting late ; and that no one hadever been sent home and refused work prior to this day for reporting late.Rileyselected these men for discipline, who were known to him to be union adherents,in order to impress upon them and upon the other employees that adherenceto the Union would cause them financial loss.Prior to the election, Riley warnedeach of these three men that if the Union won the election, they would sufferfinancially thereby.Moreover, after the election results were made known toRiley, he said to Harris, "You sure put me in a mess."On the same day, the one following the election, Riley announced that there-after the employees were to work but 40 hours per week and their hours wouldbe from 8 o'clock in the morning to 4: 30 p. mf0 This new workweek prevented themen, who for a good many years had been receiving at least 8 hours overtimepay each week, from receiving any overtime pay and was another device used tobring home to the employees the futility of membership in the Union." Riley° It is significant to note at this junction that immediately prior to the opening of thepolls, despite the open illegal electioneering in which Burns, Sr., Burns, Jr., and Riley hadengaged in prior to, and on the day of the election, Burns, Sr., ordered Frank Allen, arepresentative of the Union, from the respondent's property.When Allen protested, sayinghe, like the respondent's representatives, was, according to the Board's election procedure,permitted to remain within 50 feet of the polling place, Burns, Sr.,replied"You get com-pletely off of my property."ioThe men had a 30-minute lunch period for whichtheydid not receive pay.n After 3 or 4 weeks the men were again allowed to work overtime.The respondentcontended at the hearing that it discontinued overtime work because the clay pits wereflooded ; that it could not obtain sufficient clay to keep the men busy ; and that if it did notdiscontinue the overtime work,itwould have been forced to reduce its staff.This conten- 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDassignedWilliam Kendrick, who has been picking up the "brick bats" that thebrick setters dropped, to the job as brick setter despite the fact he knew thatKendrick, a Union member,couldnot physically perform thatjob and announcedthat in the future the brick setters would have to pick up the "brick bats" beforehe would "check them out" after the conclusion of the day's work. By increas-ing the numberof brick settersand forcingthem to do other work not previ-ously performed by them, the brick setters had to put in additional time to earnthe same amountof money they received prior to the election.The loaders were alsopenalizedfinancially for the Union's victory.Shortlyafter the election, Riley refused to allow them to load the trucks of "outsidetruckers," which the loadershad been doingfor many years prior to theelection.The respondent contendedat the hearingthat the Union activities of the employ-ees playedno part initsdetermination to discontinue loading the truck of"outside truckers" but that this procedure was changed due to lack of sufficientmanpower. This contention, which is not only inconsistent with contentions withrespect tothe reductionof the workweek, is likewise not supported by the record.On the other hand, the record clearly shows that the loaders were refused thisextra dutybecause oftheir adherence to the Union.Most of theloaders weremembers of the Union and this fact was known to the respondent's officers andsupervisors.This findingis buttressedby the admission of Burns, Jr., while onthe witness stand that from the time he first learned of the union activities of themen, he kept the employees under close scrutiny in order to ascertain whowere members of the Union.He also admitted that he and Riley "speculated,"from timeto time, as to who were and who were not members of the Unionand that, while they were not sure which individual belonged, they were awarethat only the colored employees belonged.Burns,Jr.'s displeasure with the result of the election was clearly shown tothe employees when they reported for work on the day after the electionAfterassigningBerofus Waller to the clay grinder, a new job, Burns, Jr., said to Wallerin loud voice, "The CIO won, but [I am] the boss right on. This is your job uphere ... Don't get down for only two things. To go to the rest room in yonder,and go to get water."When Waller asked, "How about if I get cold?"Burns,Jr., replied, according to Waller. "Stay up there and freeze."12Burns,Jr., testi-fied that he had assigned Waller to this new job several days prior to the electionand not on the day after the election, as testified to by WallerHe admittedthat he made the remarks, except that he made no reference in his testimonyto "the CIO won, but [I am] the boss right on," attributed to him by Waller.Hetestified that he warned Waller that day because on the previous day, he hadfound Waller away from his job and had then told him not to leave the claygrinder unless it was absolutely necessary ; and that when he had found Walleragain away from his job he ordered him to return to his post and remain there.The undersigned,for reasons more fully set forth below, did not find Burns, Jr.,to be a credible witnessOn the other hand, Waller was an honest and forth-right witness and his testimony was not substantially shaken under cross-exam-ination.Moreover,Waller's testimony is corroborated by the credible testi-tion is notsupportedby the credible evidence,which clearly reveals,and the undersignedfinds, that had it not been for the employees'activities on behalf of the Union,the normalovertime work, with the accompanied overtime pay, would have been continued.The re-spondent was determined,as indicatedby thevarious statements of Burns, Sr , Burns, Jr ,and Riley, to do all in its power to prevent the unionization of its employees and if it wereunsuccessful in that respect to punish the employees by reducing their earnings.12Prior to this new assignment,Waller had been a truck driver for approximately 3 or4 years. BURNS BRICKCOMPANY411mony of Stevenson who testified regarding Burns, Jr.'s remarks to Waller onthe morning following the election.The undersigned finds that Waller's versionof what took place between Burns, Jr., and him to be substantially in accordwith the facts."The pay period next succeeding the election was January 31, and the respondentdeducted from the pay checks of those employees to whom it had loaned money,the entire amount due. In some instances, however, the employees owed therespondent more money than was due to the employee. In those cases, thebalance was taken out of the succeeding pay checks until the full amount duewas collected.Wiley Jones had borrowed some money from the respondentprior to the election and it had been deducting small amounts from his pay eachweek.On January 31, Wiley Jones owed the respondent $28.50 and his net earn-ings were $28.51 for the week ending that date. The respondent gave him acheck for 1 cent. Stevenson's pay check was for 22 cents. Other employeesreceived checks for less than $1. The respondent contended at the hearing, thatitdeducted all that was due it, wherever possible, from the salaries of thedebtor employees as soon as the Union won the election, because it did notwant to be accused of favoring the nonunion employees over the union employees,or vice versa, thereby committing an unfair labor practice.The contentionfinds no support in the record. On the contrary, the undersigned is convinced andfinds, that the respondent was not motivated by any such fear, but that it calledin all its loans in furtherance of its attempts to demonstrate to the employees,through their most vulnerable spot-money-the futility of belonging to theUnion.Furthermore, after the election the respondent discontinued securingcoal for its employees and likewise discontinued the other favors it had beengiving its employees since its inception.The discontinuance of these nicetieswas motivated by the animosity the respondent had for the unionization of itsemployees and for no other reason."Under date of January 29, the Union forwarded to the respondent a proposedcontract and in the letter accompanying the contract asked for a date for a con-ference.Under date of January 31, the respondent's counsel acknowledged receiptof the letter and the proposed contract.The letter then proceeded to state thatBurns, Sr.'s son, Derry, a vice president of the respondent, was about to be dis-charged from the Armed Forces and was expected to be in Macon, Georgia, inabout 2 weeks, at which time Burns, Sr., would communicate with the Union andthen fix a date for a conference. The first bargaining conference took placesometime between February 12 and 15, which was attended by Burns, Sr., Burns,Jr.,Derry Burns, both respondent's counsel, Wallace Miller, Sr., Wallace Miller,Jr., and two representatives of the Union.At the outset of the conference, Wal-lace Miller, Sr, said, according to the undenied and credible testimony of Allen,"I understand that charges [have] been filed against the Company."When theUnion's representatives assured Miller, Sr., that the Union had filed no charges33 Burns, Jr.'s resentment of Waller's union activities was clearly demonstrated when herequested Waller, sometime in the summer of 1946, to remove his steward's button and whenWaller refused, Burns, Jr, said, according to Waller's undenied and credible testimony,"I got more than one way to get you about the button.. . .14Larry McNeir testified without contradiction, and the undersigned finds, that severaldays after the election Burns, Sr , refused him a loan saying, to quote McNeir, "he wouldhave to stop loaning money, because the union had got in there, and they couldn't lendmoney"When Willie Hansford's mother died in September 1946, he requestedBurns, Sr, toloan himsome money.Burns, Sr., refusedsaying, "Ican't let you boys have any moneybecause the CIO . . . didn't allow it . . . because if I loan one money, I would have toloan allof them in the plant . . . I have to treat them all you boys alike." 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Board against the respondent but that the Union had secured, however,a few affidavits with respect to the respondent's treatment of its employees, Miller,Sr., said, "Well, if you have filed charges, and we are going to fight, I didn't seeany need of us being around here.We just as well fight the whole thing out."After being convinced that the Union had not filed any charge, the confereesthen discussed the Union's proposed contract.The respondent's representativesrefused to accept any provision of the proposed contract.Toward the close ofthe conference, the respondent submitted to the Union's representatives a pro-posed contract which its counsel had prepared.The meeting recessed when theUnion's representative requested time to consider the respondent's contract.Be-tween the day of the first conference and April 17 or 18, the parties met andconferred on 15 or 16 separate occasions.15The respondent's anti-Union activities did not cease with the Union's victoryat the polls.It continued to keep the employees' union activities under surveil-lance and it continued to remind them that membership therein would be detri-mental.Thus, it discharged Raymond Kirby, an active union member, onFebruary 5.18 In addition, Maintenance Foreman L. C. Smith admitted, ondirect examination by respondent's counsel, that sometime in April, he noticedthat Samuel Clayborne was not wearing his Union button ; that he asked Clay-borne if he still belonged to the Union ; and that when Clayborne replied in thenegative, he said, "Well, I am glad you are not, Sam, because I am afraid if thereis to be any trouble here, you might be in it, and you are a good man, and I don'twant to see you get in no trouble." When the Union distributed its buttons inJune, Riley admittedly attempted to ascertain from the colored employees whowas making the distribution.Two days later, the distributor, Wiley Jones, waslaid off, allegedly for lack of work.On July 17, Jones was discharged allegedlyfor leaving the plant before he finished his work" In July, Burns, Sr., while enroute to Macon in his automobile met William Kendricks, who was walking fromthe plant to Macon, and gave him a ride to town. During the conversationwhich ensued between the two while en route to Macon, Burns, Sr., said accordingto Kendricks' undenied and credible testimony, "If I can hold that Union off untilJanuary, it won't be no more union, and I can do by you boys like I once have."At Christmas 1946, the respondent granted to each employee a cash bonus.The amount received by each was dependent upon the number of years the em-ployee was in its service.This action was taken without consultation with theUnion which at the time was the duly certified bargaining representative of therecipients of the bonus.182.Concluding findingsThe respondent argues that it did not interfere with or coerce its employeesin the exercise of their rights to self-organization in violation of Section 8 (1) ofthe Act but the facts, as found above, do not sustain this argument. Theydisclose, on the other hand, a course of conduct constituting a flagrant invasionof the employees' rights under the Act to engage in organizational activities'free from employer interference and coercion.Burns, Jr., and Riley admittedthat their anti-union remarks and threats of economic reprisals were calculatedto discourage membership in the Union and to bring about the Union's defeatThe allegation that the respondent refused to bargain is discussed below at length.isKirby's discharge is discussed more fully below.17Wiley Jones' discharge is discussed more fully below.At Christmas 1945, each employee was given a cashbonus,the amount depending uponthe length of service with the respondent.This bonus was given without consultationwith the Union and despite the impending election. BURNS BRICK COMPANY413at the polls.They also admitted disparaging the Union and its leaders forthe same reason.These concessions, coupled with undenied and credible testi-mony of the various witnesses who testified regarding the anti-union remarks andactivities of Burns, Sr., alone, without more, are sufficient to base a findingthat the respondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed by the Act."But as is evident from a mererecital of the facts, as epitomized above, which are substantially undisputed,these threats of economic reprisal against the employees if they adhered tothe Union, represent only a part of the respondent's illegal course of conduct.The respondent's refusal to bargain collectively with the Union and its discrim-inatory discharge of seven employees, as hereinafter found, were scarcely lesscalculated than the outright threats to bring economic pressure to bear upon theemployees to compel them to repudiate, or refrain from, joining the Union.Andin fact the respondent's threats that if the Union was successful in its organi-zational drive the employees would suffer financial loss, would be unable toborrow money from the respondent, would have to look elsewhere for help incase of arrest or sickness, would have to secure their own fuel, and would haveto forego the receipt of any favors from the respondent, materialized in thediscontinuance of overtime work, with the accompanied overtime pay, with thecalling in of the loans immediately after the election, with the refusal to loanthe employees money, with the refusal to obtain coal for those who asked forit,with the discontinuance of assistance in case of arrest or sickness, and withthe discharge of seven members of the Union.Equally violative of the prohibitions contained in Section 8 (1) of the Act wasrespondent's strategically timed unilateral announcement of a wage increaseto its employees in September 1945.The respondent undertook to make thisannouncement without first consulting or notifying the Union which was thenclaiming to be the collective bargaining representative of the employees.Therespondent's contention that it put the wage increase into effect immediatelyupon receipt of advice that OPA permitted it to raise the price of its productbecause it had promised the employees a wage increase as soon as it was permittedto raise the price of brick is not tenable. Such unilateral action, irrespectiveof whether or not bargaining negotiations with the employees' representativehave begun, as the United States Supreme Court held "minimizes the influence oforganized bargaining. It interferes with the right of self-organization by em-phasizing to the employees that there is no necessity for a collective bargainingagent." 20Moreover, the very timing of the announcement was calculated to showto the employees that "resort to self-organization was plainly unnecessary." 2,Furthermore, "tile action of employees with respect to the choice of their bar-gaining agents may be induced by favors bestowed by the employer as well as histhreats of domination." 22The granting of the cash bonus in 1946, without consultation with, or notifying,the Union, constituted not only an integral part of the respondent's coercivecourse of conduct, but in itself were forms of interference and restraint pro-25International Association of Machinistsv.N. L. R. B.,311 U. S. 72 ;N.L. R. B. v. PearlButtonCo., 149 F. (2d) 311 (C. C. A. 6) ;N. L. R. B. v. Litchfield Mfg.Co.,154 F. (2d)739 (C. C. A. 8);N. L. R. B. v.Crown CanCo, 138 F. (2d) 263(C. C. A. 8)cert. den. 321U. S. 769.20May Department Stores Co., etc.,v.N. L. R.B.,326 U.S. 376, 385.n N. L. R.B. v Christian Board of Publication,113 F. (2d) 678, 681 (C. C. A. 8).See alsoNL. R. B. v. Crown CanCo., 138F. (2d) 263(C. C. A. 8), cert. den. 321 U. S.769.n Medo Photo SupplyCorp. v. N. L. R.B.,321 U. S. 678, 680. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDhibited by the Act.The respondent's contention that prior to World War IIit granted bonuses to its employees in the form of nuts and fruits and that thesegiftswere discontinued because of its inability to secure these scarce articlesduring the war, and hence when it granted the cash bonus in 1946 it was onlyreinstating its former practice, is not sustained by the record.The giving of thenuts and fruits, which are of little financial value when compared with the cashgiven in 1946, was discontinued at least 2 years prior to the commencement ofWorld War II. Moreover, these gifts were given on two separate occasions only,whereas the respondent's business was in existencefor at least 5 years priorto the war.The respondent seeks to insulate its conduct from the sanctions of the Act onthe ground that its threats did not in fact coerce its employees and that theremarks of Burns, Sr., Burns,Jr.,Riley, Cox, and Smith were constitutionallyprivilegedexpressionsof views.Neither contention has merit. It is immaterialthat an employer fails to achieve the objectives of his coercive course of con-duct.29As the Court succinctly stated in N.L. R. B. v. Crown Can Co., supra,atp. 266, "the remedy furnished by the Act is just as available where coercion suc-ceeds as when it fails." The coercive implication of the declarations of the re-spondent's officials, of the respondent's admitted desire to defeat the unioniza-tion of its employees, in themselves render respondent's claim of privilege in-valid.The respondent's entire course of conduct, as summarized above, trans-gressed the permissible limits of free speech. In justification of its positionthat the remarks of the respondent's officialsare protected by its constitutionalright of free speech, the respondent cites numerous cases in its brief, includingN. L. R. B. v. J. L. Brandeis J& Sons,145 F. (2d) 556 (C. C. A. 8). Regarding theBrandeiscase, the Circuit Court of Appeals for the Eighth Circuit recentlysaid : 24While this case and other recent cases w recognize an employer's con-stitutional right of free speech in a labor dispute, they further recognizethe limits which an employer may not exceed under the guise of constitu-tional privilege.While he may state facts within the orbit of the dispute,express his opinion on the merits, and even express his hostility to unions ortheir representatives, he may not find protection in the First Amendmentfor utterances which amount to coercion or threats of reprisal.N. L. R. B. v.Trojan PowderCo., 3 Cir, 135 F. 2d. 337, cited with approval inThomas v.Collins,323 U. S. 516, 538;Board v. Kopnian-Woraeek Shoe Mfg.Co., 8 Cir.158 F. 2d. 103.As we said in the Brandeis case, 145 F. 2d. 564:The right of free speech guaranteed by the constitutional amendmentextends to labor matters and the dissemination of facts.Thornhill v. Ala-bama,310 U. S. 88, 60 S. Ct. 736, 84 L. Ed. 1093. It is only the use of theright of free speech in labor matters under such circumstances and condi--4Western Cartridge Co. V. N. L. R B.,134 F(2d) 240(C. C. A7) ; N. L. R. B. v.John Engelhorn&Sons, 134 F.(2d) 553(C C. A. 3)See alsoN.L. R. B. v. Link BeltCo , 311 U. S 58424Winona Textile Mills, Inc. v. N. L. R. B.,160 F.(2d) 201(C C. A. 8).25 See cases cited inBrandeisopinion at page 564.See alsoThomas v. Collins,323U. S. 516;May Department Stores, etc.v.N. L. R. B.,326 U. S. 376; N. LR.B. v. Kop-man-Woracek Shoe Mfg.Co.,158 F. (2d) 103(C.C.A. 8) ;N. L. R. B. V. AmericanPearl Button,149 F.(2d) 311(C. C. A. 8);N. L. R. B. v. West Kentucky CoalCo., 152F. (2d) 198(C.C.A. 6) ;N. L. R B. v. Montgomery-WardCo., 157 F. (2d) 486(C. C. A. 8). BURNSBRICKCOMPANY415tions as to coerce the will of employees that is forbidden.National LaborRelations Board v. Brown-Brookmeyer Co., supra ; Texas & N. O. R. Co. v.Brotherhood of Railway & Steamship Clerks,281 U. S. 548, 50 S. Ct. 427,74 L. Ed. 1034.If respondent used coercive language it may be held responsible in theseproceedings notwithstanding the constitutional guaranty of the right of freespeech.We have fully set forth the remarks of the officers of respondent be-cause a consideration of the language and must determine its character.This is a question of law. The sole statutory test is interference, restraintor coercion.The actions, moreover, with which the employees were threatened if theUnion won the election were carried out by the respondent.Accordingly, thestatements of the respondent's officials exceeded the permissible limits of freespeech.Upon the basis of the above findings and upon the entire record, theundersigned finds that the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.B. The discriminatory dischargesThe complaint alleges that the respondent discharged seven named :e employeesand thereafter refused to reinstate them because they joined or assisted theUnion or engaged in concerted activities for the purpose of bargaining or othermutual aid or protection. In its answer, the respondent admits that it dis-charged Green Jones, Lewis Simmons, Lemoye Hicks, James Davis, and RaymondKirby but it avers that James Proctor and Wiley Jones voluntarily quit itsemploy.Green Joneswas first employed as a laborer in October 1944. Subsequently,he was given the job as kiln fireman.Besides his duties as kiln fireman, whichincluded putting cars of bricks into the kiln, in accordance with a time schedule,he was to fill the gasoline tanks and the crank cases with oil of the trucksbelonging to the respondent and was to do likewise with respect to the auto-mobiles of the respondent's officials.Jones joined the Union when it "firstpassed cards" about June 1945.In September 1945, Green asked Riley to change him from the afternoon shift(3 p. m. to 11 p. m.) to the morning shift (7 a. in. to 3 p. m.).Riley refused to doso.Thereupon Jones told Riley he was leaving the respondent's employ becausehe did not want to work on the second shift.He did so on or about September 2.Green then obtained a job elsewhere.According to Jones, the Saturday after he quit the respondent's employ hereturned to get the money due him; that he saw Riley who had his check ; thatRiley gave him his check and then asked him to return to the respondent's employ,saying that he was in need of his services and was unable to put anyone else onJones' job; that he told Riley he would not return unless he could have the morn-ing shift; that Riley then said he would speak to the fireman on the morningshift and try to induce him to change to the afternoon shift ; that he saw Rileya few days later and Riley told him that he could have the morning shift ; andthat he returned to the respondent's employ the following day.About 10 o'clock in the morning of October 4, Green went to the office of Burns,Sr., in order to arrange for the delivery of a ton of coal.While there, accordingto Green's undenied and credible testimony, the following ensued :38 See footnote 1. 416DECISIONS OF NATIONALLABOR RELATIONS BOARDWell, he told me, he said, "Well, I'll order you as much coal as you canpay for Saturday."And I said, "Mr. Burns, if that is all you can get, Iwill just wait until Saturday, and I can get some Saturday myself."Hesaid, "Well, Green," he say, "I would order you some coal, but I know youis one of the union men. All the Union men I ain't going to do nothing elsefor you."He said, "Now, ain't you one of them union men?" I say, "Yes,I did join."He said, "You signed a card.You ain't joined."I said, "Well,I signed a card."He said, "Well, you didn't know what you was doing, didyou?"He said, "Didn't somebody fool you in it?" I said, "No, sir, nobodyfooled me in it."He said, "Why did you join?" I said, "I joined becauseI thought it would better my condition." Then he reached over on hislittle table and got a magazine-I don't know what kind of magazine, butitwas a magazine, and he began to show me some pictures what all thestrikes there were.He showed me all through that.He said, "I'll tell youabout this union.This union is just a mess. Some folks come in fromout of the state to get your money. That ain't going to help you any.First thing they are going to do is call a strike.That's all a union is for,to cause trouble.They has caused trouble wherever they have been.That'sall they've done is call strikes.Of course, I ain't mad-I ain't mad atyou, but you are going to find you ain't done nothing to help yourself."And I said "Well. Mr. Burns, I hope that I will find out, but still I thinkthat I was correct."That's all he said to me.According to Green, Burns, Sr., came to the kiln about 2 o'clock that after-noon and instructed him to "gas and oil" his car ; that while Burns, Sr., wasthat, despite the blowingspeaking to him, the kiln horn commenced to blow ; 27of the horn, he left the kiln to carry out the instructions of Burns, Sr., becauseRiley had told him on a number of occasions to cease what he was doing whenBurns, Sr., gave him orders to do something else ; and that Rileycame out while I was gassing Mr. Burns' car that same day, and asked me,"Green," said, "don't you hear that horn blowing for that car to get in onthe kiln?" I told him, "Yes, sir."He said, "How come you ain't puttingit in?"And I said, "Well, Mr. Burns told me to fill up his car with gasand oil it." I said, "You have told me many times that whatever Mr.Burns, Sr., told me to do, for me to go and do that, no matter what I wasdoing because he was over me and you and all the rest of us." And hesaid, "Well, where is Mr. Burns?" And I said, "I don't know, sir. Hewent through the plant that way. I don't know where he went." So Mr.Riley went on behind, went on the way Mr. Burns went.Jones further testified that at quitting time that day, the following ensuedbetween Riley and him :He told me, he said, "Green," he said, "I hate to do it, but I got to let yougo."I said, "What?What's that, Mr. Riley?"And he said, "Well, the lastcar you put in went in ten minutes late, and those cars they got to be in ontime.I got to let you go." I said, "Well, Mr. Riley, you know why that waslate.I was out there putting gas and oil in Mr. Burns' car."And he said,"But you ought to went and put the car in." And I said, "You told me your-self whenever Mr. Burns told me to do anything, to do that."And he said,27The kiln was equipped with a horn which would automatically blow when the kilnwas ready to receive another car of bricks.All the cars in the kiln would stop when thehorn blew and they would go again only when another car was put into the kiln. BURNS BRICKCOMPANY417"Yes, but they just got to be in on time:'He said, "I just got to let you go."So that was all he said to me then.Riley testified that when Jones quit the employ of the respondent in September1945,he did so without giving advance notice;that he did not know that Joneshad quit until he returned one day for the pay due him ; that when he gave Joneshis pay check,Jones asked for his job back,saying that the respondent's pay washigher than what he was receiving at his then place of employment.He furthertestified that he never asked Jones to return after Jones had quit.For reasonshereinafter set forth,the undersigned accepts Jones' version about quitting hisjob and later returning to the respondent's employ, and rejects that of Riley.Regarding Jones' discharge,Riley testified that when he heard the kiln hornblowing,he "stood by and waited and hunted and hunted him [Jones], for Idon't know exactly how many minutes it was, and I finally wound up by puttingthe car in there myself..."He also testified that he had a great deal oftrouble with Jones, before and after Jones had quit in September 1945, becauseJones would habitually put a car into the kiln late,and that he had warned himseveral times that if he did not put the cars into the kiln on schedule he wouldhave to discharge him, but "it looked like the more I talked to Green, the worsehe got."He further testified that Jones was not putting gasoline or oil in theautomobile of Burns, Sr.,while the horn was blowing for if he were he wouldhave seen Green.Riley denied that he had instructed Jones to cease whateverwork he was doing in order to carry out the instructions of Burns, Sr.Regarding Jones, Burns, Jr., testified that he had complained to Jones about10 o'clock the morning of his discharge that he was not putting the cars into thekiln according to schedule.He further testified that Jones was very lax aboutkeeping the cars moving on schedule and that he had informed Jones manytimes that he had to do better work. Jones denied that anyone ever complainedto him about his work.He also denied that he had seen or spoken to Burns, Jr.,on the day of his discharge.He testified that after speaking to Riley at thegasoline pump on the afternoon of his discharge he returned to the kiln and puta car into it.The respondent lays great stress upon the fact that great damage is causedthe brick that is in kiln if the cars do not move on schedule.If that be so, thenBurns, Sr., was at fault for ordering Green to leave his post to put gasoline intothe gasoline tank of his car.Jones testified that when Burns, Sr., instructedhim to put gasoline and oil in his car, the horn started to blow.Burns, Sr.,had ample opportunity to refute this portion of Green's testimony,if Jonesdid not testify truthfully.Burns, Sr., however,elected to remain mute.Burns,Jr., and Riley did not impress the undersigned as credible witnesses.In a great many instances,withrespect to material issues, their testimonyis not only in conflict with the documentary evidence, but their own testimonyis in conflict with each other's.For example,Riley testified that he was un-aware of the employees'union activities until shortly before the election ofJanuary 1946,whereas Burns, Jr., testified he addressed the supervisors and non-supervisory employees early in October 1945.Burns, Jr., also admitted thaton a good many occasions prior to the election,he and Riley spoke with eachother about the union activities of the employees and that they "speculated"as to which employees were or were not members of the Union. There areother instances in the record wherein Riley's testimony clearly indicates thatthe testimony of Burns, Jr., was not in accord with the true facts.On the dayof Jones' discharge,Riley noted on the kiln chart that"this car was put in22 minutes off schedule."At the hearing,Riley admitted that the car was put 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto the kiln about 10 minutes late.This admission was made after Rileywas confronted with a chart, which clearly showed the number of minutes latethe car was put into the kiln. Furthermore, the credible evidence indicates thatthe other two firemen quite frequently put cars in late.When questioned aboutthose incidents, Burns, Jr., testified that satisfactory explanations were alwaysgiven him by those firemen for the cause of the lateness. Jones, on the otherhand, was a forthright and honest witness. The undersigned finds that Jones'version of what took place on the day of his discharge to be substantially inaccord with the facts.The undersigned further finds that Green Jones wasdischarged on October 4, 1945, not because he neglected his work, but for thereason that lie was a member of the Union.The day following his discharge, Jones consulted Frank Allen, who telephonedRiley and requested him to reinstate Jones.The record does not disclosewhat Riley replied.However, the next day Jones returned to the plant butwas escorted from the premises by Riley and Burns, Jr, the latter saying toJones, "Now, you get the hell off of my property, and don't put your damn[feet] on it any more."Janes Proctorwas one of the respondent's oldest employees, in point ofservice.He joined the Union in July or August 1945, and was appointed ashop steward.Besides being a steward, Proctor also solicited and obtainedmembers for the Union. Proctor's union membership and activities were wellknown to the respondent for, according to his undenied and credible evidence,both Burns, Jr., and Riley asked him on numerous occasions to relinquish hissteward's position saying that if he did as requested "they would be goodto" him.On one occasion Proctor told Burns, when the latter asked him toforsake his union activities, "Of course, I am a Negro. It is like this, big boss.My procedure is going on with the Union." On one occasion when Riley advisedProctor not to be "so hard-headed" and to abandon his union activities, hereplied that he "was going right on" with them.According to Proctor, during the forenoon of October 29, he complained to Rileytwice that the transfermen were preferring the other brick setters over him bygiving them more bricks than they were giving him; that when lie asked thetransfermen why they were not giving him the same number of bricks theywere giving the others, they referred him to Riley ; that he told Riley he "couldnot make his time" and therefore he was not earning as much money as heshould ; that each time he protested to Riley, the latter would ignore his pleas ;and that late in the afternoon of that day, he went to Riley, who happenedto be with Burns, Jr, and the following then ensued :After all the setters had finished work, I went to him (Riley) as anemployee to recognize his foreman, and said, "Mr. Gene, just a minute."Him, and Mr. Henry Burns, Jr., was together. Just came out of Mr. Henry'soffice.He stopped, and I walked to him, and I said, "You never give memy service today."And he said, "Why do you say that?" I said, "Becauseyou never have."He said, "I did the best I could." I said, "No, sir, you have not didthe best you could."He said, "If you are not satisfied, you can quit thedamn job." I said, "I can quit the damn job." So I went on to the wash-room, and changed clothes.Proctor further testified that the following morning he returned to the plantand told Burns, Jr., that he "came back to finish my cars, finish my work" ; thatBurns, Jr., replied, "Well, I'm sorry, but James, you can't work here no damn BURNS BRICKCOMPANY419more" ; and that after he received the pay due him, Burns, Sr., said to him,"James, I'm sorry it happened this way, you have been with us a long time,and I likes (sic) the way you works. (sic)You have given us good service.But Gene (Riley) don't want you to work here anymore."Regarding Proctor's discharge, Riley testified that several times on October 29,Proctor complained to him that he was not receiving sufficient bricks from thetransfermen so that he could "make his time" ; that each time he informedProctor that the transfermen were new and inexperienced and therefore theywere slow in their work but they were giving Proctor as many bricks as theother setters were receiving ; that toward the end of the shift, Proctor came tohim angrily and, in the presence of Burns, Jr, again complained about the dis-criminatory treatment he was receiving, and then said that he had another job;and that when he replied, "Well, James, you had better go and take your otherjob," Proctor walked out of the plant after using vile language to him.He furthertestified that the following day, Proctor came to him and "wanted to beg myapologies, and I wouldn't accept" them ; that shortly thereafter Burns, Sr., andProctor approached him, and the former asked him what was the trouble betweenhim and Proctor; that after informing Burns, Sr., regarding the facts of thedispute, he said to Burns, Sr., "there wasn't room enough on the plant for me andJames both" ; and that closed the Proctor incident so far as he was concerned.The testimony of Burns, Jr., regarding the remarks allegedly made by Proctorto Riley on the afternoon of October 29, are, in the main, substantially the same.The undersigned finds that Proctor's version of what took place on October 29to be substantially correct.The respondent, in an effort to support its contentionthat the transferinen were supplying Proctor and the other setters that day withan equal amount of bricks, introduced in evidence the work sheets of the settersfor that day.These documents only indicate the number of bricks each setter had"set" that day.However, they do not show the amount of work each setter hadperformed prior to Proctor's leaving the plant that day and therefore they donot reflect a true picture as of the time of Proctor's final complaint, and henceare unconvincing and unsatisfactory proof.The undersigned is convinced, and finds, that the respondent's contention thatProctor's membership and activities in behalf of the Union played no part in itsdetermination to discharge Proctor, and its subsequent refusal to reinstate him,isunsupported by the credible evidence.That Proctor did not resign his jobof his own free will and accord but was, in effect, forced to do so on account ofhis Union membership and activities is evidenced by the combination of the fol-lowing: (a) he became a shop steward and actively solicited his co-workers tojoin the Union; (b) Riley and Burns, Jr., knew he was a shop steward and eachof them often asked him to abandon the Union and each time he refused to do so,despite the veiled threat that if he did not forsake the Union they would no longer"be good to" him he still continued his membership ; (c) he was in the respondent'semploy for about 10 years, was a good worker, and no one ever complained aboutthe way he performed his duties ; (d) Riley well knew that by preventing Proctorfrom "making his time" he would induce Proctor to leave the respondent's employ ;and (e) the respondent's general hostility toward the unionization of its em-ployees as demonstrated by its other unfair labor practices.Under the circum-stances of this case, the undersigned finds that Riley's proffered "take it or leaveit" proposition to Proctor was tantamount to a discharge, inspired by Proctor's817319-49-vol. 80-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership and activities in behalf of the Union 2' In addition, the undersignedfinds that Proctor was not only constructively discharged but was refused rein-statement in violation of Section 8 (3) of the Act, thereby entitling him to rein-statement with back pay "Lewis Simmons, James Davis,andLemoye Hickswere employed by therespondent for many years prior to their discharges on January 14, 1946,0 asbrick backers.Each of them were members of the Union and active in its behalf.Simmons was a shop steward for 4 or 5 months immediately prior to his discharge.Their activities on behalf of the Union were known to the respondent for therespondent knew that Simmons, Davis, and Hicks were close personal friendsand had every reason to believe that if Simmons was a shop steward of theUnion, Davis and Hicks would be a member thereof. Burns, Jr., and Riley eachadmitted that they kept the union activities of the employees under close scrutinyin order to ascertain who were union members.They also admitted "speculating"as to who were members. It is therefore safe to assume, and the undersigneddoes,that the respondent knew that Simmons, Hicks,and Davis were membersof the Union.Moreover, according to the credible testimony of Thomas Hall,Burns, Jr., told him, sometime prior to their discharges, that he knew thatSimmons and Hicks "were trying to get the Union in there." Regarding aconversation he had with Burns, Jr., with respect to the Board-conducted elec-tion,Hall quotes Burns, Jr., as saying "all of them about vote for the Union,he was going to run off, going to turn them off. They won't have no job, andthey won't do no more favor for them wouldn't [pay] the doctor bill and thewood bill . . ."Hall further testified that Burns, Jr, then "Asked me did Lemoye[Hicks] and Simmons try to get the Union around there, and I told him I didn'tknow. I told him I didn't known whether they was or no. And he asked meagain, I told him I hadn't heard."Hall also testified that after the discharge ofSimmons, Davis, and Hicks, Burns, Jr., again asked him if what he had heardabout the Union, that he replied that he had not heard anything, and that Burns,Jr., then said, "Well, I done got Lewis Simmons and this other boy 81 away from28 SeeMatterof EastTexas Motor Freight Lines, 47 N.L. R. B. 1023, enf'd 140 F. (2d)404 (C. C. A. 5) where the Board said on page 1029 "although each of the employees re-signed, an employee who resigns because he is given to understand that his employer'shostility towards his union membership will adversely affect his future conditions of em-ployment, has been discriminated against within the meaning of Secton 8 (3) of the Act.Such a resignation is tantamount to a discharge."See alsoMatter of Federbush Co., Inc.,34 N. L. R. B., 539;Matter of Chicago Apparatus Company,12 N. L. R. B. 1002, enf'd 116F. (2d) 753 (C. C. A. 7) ; andThe Alexander Milburn Company,62 N. L. R B. 482. Theinstant case is distinguishable fromMatter of St. Joseph Lead Company,65 N. L. R. B. 439,where the evidence did not disclose, and no contention was made, that the alleged dis-criminatee, Ratley, quit because he was under the apprehension that he would be dischargedanyway for union activities.On the contrary, the majority of the Board pointed out thatthe respondent persistently endeavored to dissuade Ratley from resigning.The decisionin that case merely hinged on the majority's (Mr. Houston dissenting in part) determina-tion, that the resignation was not caused by intolerable conditions discriminatorily imposed."Unlike the situation inN. L. R. B. v. Waples-Platter,140 F. (2d) 228 (C. C. A. 5),where the Court set aside the Board's back pay order as to employees who had quit ratherthan accept discriminatory transfers to other jobs, here the respondent refused to reinstateProctor because of his union membership and activities.90 Simmons was first employed in 1937.He left sometime that year, but returned in1943, and was continuously employed by the respondent, except for a short period of timein 1943 when he was in jail, until his discharge.Davis worked continuously from 1941.Hicks worked continuously from 1942, except for a short period of time in 1943 whenhe wasin jail.31Meaning Hicks. BURNS BRICKCOMPANY421there . . . [and] I already hear no more about the Union."With respect to hisconversations with Hall,Burns, Jr.,testified on direct examination as follows :Q. Did you ever tell Bud Hall thatSimmons andHicks and Davis, nowthat they were gone you had not heard any more about the Union?A. No.Q.Was anything said about that, and if so, who said it?A. I remember something about Bud Hall telling me that one time when hewas cleaning out my office.Q.Whatwas said betweenthe two of you?A. He was cleaning out the office and just said,"Mr. Henry, it seemssince Lewis Simmons and Lemoye and Davis gone, don'thear much aboutthat union no more." I don't remember whether that was before or after theelection.Q. Did you tell Bud that "You had done got Lewis Simmons and this otherboy away from down here?"A. No.The undersigned finds that Hall was a credible witness and that his version ofwhat was said during the aforesaid conversations to be substantially correct.In support of its contention that Simmons, Davis, and Hicks were dischargedfor absenteeism, lack of work, and poor workmanship, the respondent introducedin evidence their respective attendance records, certain production records, andcertain lay-off and discharge records. In furtherance of its contention, it alsocalled as witnesses Burns, Jr., Riley, and Foreman Bronson.The attendancerecords show, and each of the above-named witnesses testified, that for a period ofseveral weeks prior to their discharges, each of these employees worked but a fewdays.In justification of their records of poor attendance, during that period,Simmons, Davis, and Hicks each explained that due to the heavy rains thatoccurred at that time the clay pits were flooded and the respondent was unable toobtain sufficient clay to keep the plant running at full capacity and that therespondent had no need for the services of the hackers, and hence Simmons, Davis,and Hicks, among others, were temporarily laid off. This testimony finds supportin the documentary evidence introduced at the hearing by the respondent, whichclearly indicates that for several weeks prior to January 14, 1946, and for a shortperiod thereafter, the clay pits were flooded and the plant did not work at fullcapacity.Moreover, on or about December 24, 1945, one of the kilns got out oforder and was out of commission for about a month. Furthermore, Simmons testi-fied without contradiction, and the undersigned finds, that during the period com-plained of he had the permission of former Foreman Cox to remain away fromthe plant. Simmons also testified on direct examination that the day after theirdischarges, he, Davis, and Hicks saw Burns, Sr., and the following ensued :... asked him why did he fire us, and he said, "Because you didn't worklast week." I told him Mr. Henry told us we could be off last week and theweek before then, too, because we didn't have any clay, and he said, "I ain'tgot nothing to do with that, and if you had come, they would have foundsomething for you to do." And I told him, "Well, Mr. Henry didn't tell usto come back unlessen we just wanted to."Concerning the instructions Burns, Jr., gave the hackers on January 7, Simmonstestified as follows :... that Monday evening at 5: 30 he (Burns, Jr.) came around the machineand called all of us in a crowd and told us that the river had over-flooded, 4 22DECISIONS OF NATIONALLABOR RELATIONS BOARDand that they couldn't get any clay. Said that he didn'tknow when we wasgoing back to work, but he was looking for some clay by Friday. So we wentback that Friday, and he still didn't have no clay, and Mr.Cox told us tocome back Monday, so we come back that Monday, and we worked until5:30, and that is when Mr. Cox letus go-fired us.Under cross-examination by respondent's counsel, Simmons testified as follows:Q.Well, isn't it true that they had this work to be done on the trackdown there, and they asked you to come down and help them out, and youwent down there and worked one day and then just left and didn't showup until you heard that the brick machine was running again,and youcame back and wanted a job?A.No, sir ; that is not true.Q. It isn't true?A.Whenever the brick machine run, Mr. Cox kept me on the belt.Q. There were five days just before your employment terminated downthere that you didn't work ; it that correct?A.Well, that was when they had the clay shortage.Q. In other words that was because there wasn't anywork available;is that what you say?A. You mean the five days before they laid me off?Q. Yes, sir.A. That was because they didn't have any clay.Q If you would have come to work, would you have workedand mademoney?A.When I come to work?Q.Had you come to work during those five days, was thereany workthere for you?A. I don't know, sir.He had a few of them that knewsomething aboutthe machine work.Q.Why didn't you come back and check yourself?A. I did come that Friday.Mr. Cox said there wasn't anything forus to do.Q. And the following Monday I believeyou came back?A. That's right.Q. You worked that day, and that was the daythat you were let off?A. They was the day theyfired me.Q. Fired you or let youoff or laid you off.A. It was oneof them.He also testified on re-direct examination,as follows :Q. (By Mr. Martin.)What if anything did Mr. Henry say to you aboutgoingdown to the track and working?A.Well, he didn't say anything to me about going down there. One dayMr. Cox told me Mr. Henry wanted me to go down to the swamp with him,and I went with him that day ; said, "We're just going to do this todaybecause the machine can't run, but the machine is going to be running nextweek or tomorrow, one." Said, "And you can get back on the belt."Q.Was anything else said about going down to the track?A. No, sir, not to me, didn't mention it tome no more.Regarding the above-described incidents,the testimony of Davis and Hicks issubstantially the same. BURNS BRICK COMPANY423Burns,Jr., testified that Simmons, Davis, and Hicks were discharged becausethe respondenthad an"overabundance" of employees, and these three employees,amongothers,were selected for dischargebecause they were the less desirablefor the reason that theyremainedaway from the plant without permissiona great deal and that theirworkmanshipwas poor.Bronson testified that hequit the respondent'semploy sometime in 1945, not only on account of theabsenteeismof Simmons, Davis, and Hicks but because when they were workingtheirwork was unsatisfactory.Riley,while admitting that he had nothingto dowith theirdischarge,testified that Simmons, Davis, and Hicks were not"worth the salt thatgoes in their bread."The respondent'smain complaint against Simmons,Davis, and Hicks seemsto be that each of them remained away from work too often. No evidence, how-ever,was introducedthat these employeesremainedaway from work more thanany other employee.On the contrary, thereis anabundance of credible testi-mony givenby variousemployeesthat other employees remained away fromwork withoutpermission more oftenthan eitherSimmons,Davis, or Hicks.In fact,Riley admitted that there was "quite a bit of laying off" without per-mission andthat when one of the employees "takes a notion to lay off, there isnothing to make them come in." It cannot be said, moreover, that, becauseSimmons,Davis, and Hicks worked but a fewdays duringthe 3 or 4 week periodimmediately prior to theirdischargesthat they were habitual absentees.Fur-thermore, the contention that their work was unsatisfactoy is refuted by thefactthat theywere inthe respondent's employ for many years without ever anycomplaintbeingbrought to their attention.When Davis and Hicks werearrested and jailed for beingconnected with the theft of some gasoline belongingto the respondent, the respondent obtained their releases and rehired them.Furthermore,Simmons testifiedthat "lotsof times" during1945, former Fore-man Bloodworth, Cox and McMillan praised his work.Regarding Riley's com-ments abouthiswork,Simmons testified,and the undersigned credits histestimony,as follows :...One day in '45-I don't know exactly what month it was or when itwas.He (Riley) called us around there to the continuous kiln, and toldus that we was making bad bricks, and I told him that they-the reasonwas they had us working too fast, and he said, "Well, Lewis, I am nottalking to you. I hate to say it, but you is the best hacker over here. Youis the best worker over here." Said he and Mr. Henry was talking aboutmy work the other day. Said, "We was just sitting over there lookingat you."Under the circumstances of this case, the undersigned is convinced, and finds,that Simmons, Davis, and Hicks were selected for discharge because they weremembers and active in behalf of the Union and not for the reasons advanced bythe respondent.This finding is buttressed by the combination of the following:(1)When the three were discharged Cox called them aside and told themthat he had nothing to do with their discharges, but that he had been instructedthat day by Burns, Jr., to let them go and he then suggested that they see Burns,Sr., the next day and see if he would put "you back to work and tell him youwill be willing to do anything lie wants you to do. You will be willing to gohis way, but when you tell him that don't tell him that I told you all that[Burns, Jr.] fired you because I want everyone to think I am the one that firedyou."The next day, the three of them asked Burns, Sr, why they were dis-charged and he said because "you didn't work last week" to whichSimmons 424DECISIONS OF NATIONALLABOR RELATIONS BOARDreplied,"Well,Mr. Henry didn't tell us to come back unlessen we just wantedto"; (2) during the forenoon of the day they were discharged,Burns, Sr.,according to the undenied and credible testimony of Wiley Jones, said tothe employees of the machine room, to quote Jones, "Boys,I been talkingto you-all but it seems like talking don't do us good, but I am going to talkthismorning...The river is up,we can't get no clay,and I am going tocut off a bunch of you this evening.Some of you is for the company,and someis against,and we know it ... We are going to cut off some all during theday.This evening when you knock off, your bossman will tell you who isgoing to work and who isn't"; (3) the remarks of Burns, Jr., to Hall, as setforth above, concerning Simmons, Davis,and Hicks;(4) therehiring of AlbertaClayborn and Tommie Lee who were laid off with the other hackers the dayafter Simmons, Davis, and Hicks were discharged and rehired a few dayslater after Lee and Clayborn had assured Burns, that they "didn't know any-thing about the Union";22and(5) the respondent's general antipathy andhostility toward the unionization of its employees.Raymond Kirbywas employed by the respondent as a "dry house puller,"except for a short period, from 1939 to February 5, 1946, the day of his dis-charge.When he was first employed his wages were 25 cents per hour. Atthe time of his discharge he was receiving 55 cents per hour.Kirby's abilityto perform his work satisfactorily is not in dispute.He joined the Union soonafter its inception and became very active in its behalf.He solicited members,especiallyfromamong the new employees,and attended all the meetings ofthe Union.On the day prior to the Board-conducted election,both Burns, Jr.,and Riley asked him how he intended to vote and he replied that he had notdecided which way he would vote.Riley testified that he discharged Kirby on February 5, after the following hadtranspired:the setters were standing idly by near the drier waiting for thebricks with which Kirby was to supply them ; that he looked for Kirby, whoseduty it was to pull cars from the drier so that the setters could obtain the bricks ;that he asked one of the employees,Berofus Waller,to look for Kirby ; thatWaller reported in about 30 minutes that he was unable to find Kirby;that hethen put Waller "to pulling the drier" ;that another employee unsuccessfullysearched for Kirby;that he asked Foreman Smith if he had seen Kirby andreceived a negative reply ; that he then searched for Kirby and when he wasunable to find Kirby he "pulled"the drier himself ; and that when Kirby reap-peared he asked Kirby where he had been and "the onliest thing he could giveme was he was on the brickyard,and I never could get an answer or couldn'tmake him tell me where he was, and so I put Berofus Waller pulling the drierdirectly at that time."Kirby testified that at the time Riley was attempting tolocate him he was repairing the cables in certain tunnels of the drier and also wasrepairing some minor damage in certain other tunnels ; that when he returnedto the front of the drier,where he performed his regular task of pulling the carsfrom the tunnel,Riley saw him with tools in his hands ; and that Riley did notinquire where he had been but informed him that he was discharged. Kirbyfurther testified,and the undersigned finds, that one of his duties was to repaircables and to repair minor damages of the tunnel.The undersigned is mindfulof the testimony of Foreman Smith that repair work was not one of Kirby'sduties.Smith is the maintenance foreman and hence was not familiar withKirby's duties.Riley, who was Kirby's boss, did not testify that Kirby was not82Other hackers were reinstated at the same time Claybornand Lee were. BURNS BRICK COMPANY425instructed to make minor repairs or to fix cables.Furthermore, according to thecredible testimony of Sandy Grier, who at one time worked as a "drier puller,"itwas one of the duties of the "drier puller" to fix the cables and make minorrepairsto thetunnels sothat the cars in the tunnels would continue to move.He further testified that he had repaired as many as 5 to 10 "wrecks" a day andthatitwas analmost daily occurrence to have to fix a broken cable or to repaira "wreck."Waller testified that on Riley's instructions he searched for Kirby by looking"around in the front there where he was supposed to be, and looked down in theshop."He also testified that when he reported his inability to find Kirby, Rileyinstructed him to take over Kirby's job and as he "started pulling good" Kirbyappeared and Riley walked away from the drier with Kirby. According toKirby's credible testimony he was in the rear of the drier repairing the damagesand fixing the broken cables.The undersigned finds that Kirby's version of what transpired on the day of hisdischarge to be substantially in accord with the facts.The documentary evi-dence reveals that the setters had finished their daily work prior to the timeRiley commenced to look for Kirby.Moreover, James Douglas' credible testi-mony that he saw Kirby in one of the tunnels of the drier, at the same timeRiley was looking for Kirby, that he told Kirby that Riley wanted tosee him, andthat Kirby thereupon came out of the tunnel and went to where Riley was, sub-stantially corroborates that of Kirby's.The undersigned further finds that Rileyseized upon his inability to locate Kirby that afternoon as a pretext to rid theplant of an active Union member and that Kirby was discharged solely for thatreason.Wiley Joneswas continuously employed by the respondent as a brick setterfrom 1937 until his discharge on July 17, 1946.Admittedly, Jones was a good andconscientious worker.He joined the Union in May or June 1945, and imme-diately became one of its most active members.He secured about 20 members,was a Union observer at the Board-conducted electiton, and attended practicallyall the bargaining conferences between the respondent and the Union.The respondent contended at the hearing, and in its answer, that Jonesvoluntarily quit its employment and that it did not discharge him.As early asMay or June 1945, Burns, Jr., advised Jones and about five of his co-workersnot to join the Union. According to Jones' undenied and credible testimony,Burns, Jr., said at that time, "Wiley, you boys, I learn't you-all is trying to geta unionhere, andI am goingto advise you-all not to have anything to do" with it."Somebig manfrom the North coming down here and get a big pile of money andleave you herejustlike he found you. I advise you-all not to have anything to dowith thatgang."Again in December 1945, Jones was advised on two separateoccasionsby Burns, Sr., andBurns,Jr., to withdraw from the Union and tospeakto the other employees and try to "keep them from joining the union."About the middle of January 1946, Jones was called into the officeof Burns, Sr.,and informedby him that he had knowledge that Jones was "trying to get aunion" in the plant because "a man that hasbeen goingto the [Union's]meetings,and told me."Burns,Sr., refusedto name his informerwhen Jonesrequestedhim to do so,but told Jones that he wantedJonesto pay the money he hadborrowedfrom therespondentbecause Jones "was trying so hard to get a union"89Robert Bailey, who at one time worked as a "drier puller," testified,and the under-signed credits his testimony, that he often repaired broken tunnel cables and that occa-sionally it took as long as 30 minutes to repair a cable. 426DECISIONSOF NATIONAL LABORRELATIONS BOARDinto the plant.The discussion finally concluded with Burns, Sr., warningJones that he would have to pay his loan in full if the Union succeeded in itsorganizational campaign.Despite the advice given him by Burns, Sr., and his son, Jones persistedwith his union activities.He was selected as a Union observer at the Board-conducted election, which met with Riley's displeasure, for Riley, in the presenceof Burns, Jr., requested Johnny Thompson to "get Wiley out" of the pollingplace.The day after the election, Riley said to Jones, "I want every damn oneof you to bring your dinner with you to-morrow . . . If you are to be a minutelate, don't damn come. If you are going to be late, don't in the hell come."In June, Jones reported to work late.He was detained because he wasattending a bargaining conference with the respondent and had thereafterattended to a personal matter.When he reached the plant, he was met byRiley and Burns, Jr, and the former said to him, "Wiley, you don't work half thedamn time, you walk the streets half the damn time." Jones then said that hehad been requested by the Union to attend a bargaining conference. Riley thenrefused to allow Jones to work that day and sent him home after saying "Whydo you fool with them. Tell them to mind their own damn business."On Tuesday, June 5, Jones distributed Union buttons to the members.Rileyadmitted that he made inquiries of about five employees in order to ascertainwho was the distributor of the buttons.He stated that his inquiries brought noresults.At the conclusion of that day's work, Riley said, "Wiley, I don't haveanything for you to do two days this week. Come back Friday " The respondentcontended that Jones was laid off those 2 days because only one kiln was in opera-tion and hence it was obliged to lay off some employees and that Jones was oneof those selected.The kiln at which Jones was working, however, was not theone shut down, and Jones' job was given to another employee.No satisfactoryreason was given at the hearing for laying off Jones and putting another man inhis place.Despite Riley's testimony to the contrary, the undersigned finds thatRiley was successful in ascertaining who distributed the buttons.The under-signed is also convinced, and finds, that Jones was laid off on June 6 and 7, becauseof his Union membership and activities, including the distribution of the buttons.This finding is buttressed by the fact that this was the first time during Jones'long period of service with the respondent that he was laid off and anotheremployee put on his job.On July 17, the State of Georgia held its first gubernatorial primary at whichcolored people were permitted to participate.On July 16, Jones, accompaniedby Waller, told Riley that one of the Union's representatives had suggested thathe request that the colored employees be permitted to leave work early the nextday in order to vote, because, as Jones testified he told Riley, many colored em-ployees who attempted to vote at the sheriff's election, which was held shortlyprior to the gubernatorial primary, were unable to vote, because they arrived atthe polling place too late.According to Jones, Riley said, after some discussion,"I'll tell you what we will do . . . tell all the boys to come in here and startwork at 6 o'clock [instead of 8 o'clock], and at 12 o'clock, if you are going to beoff, I will make arrangements for you-all to go to the poll and vote."Wiley and the other setters arrived at the plant at 6 o'clock on the morningof the 17th.By about 12: 30 in the afternoon Jones had "set" about 8,000bricks "He then went to Riley and, according to his testimony, the followingensued:24The normal daily "task"of the setters is 10,000 bricks. BURNS BRICKCOMPANY427Q. Did you work with Mr. Riley, then,on election day?A. Yes, sir.Q. About what time of day?A. It was at 12: 30.I got through along about a quarter to 1. I wentto him.Q. Tell us what was said.A. I said, "Mr.Riley, will you check me out, please sir?"He said, "Didyou get done?"I said, "No, sir."I said,"I lack 2,000 to get out."He said, "You can't go until you get the other 2,000."I said,"Mr. Riley,"I says, "You ain't got no bricks pulled. It will take them at least an hourand a half to get cool."He said,"You sid down and rest. You been doing it. Sit down until theyare finished."I said, "You have plenty of cars to run you until in themorning."He said, "I ain't going to let you run this damn job. Before I would letyou run this damn brick yard, I would shut it down."I said, "I ain't tryingto run it."He said, "You can go now, if you want to, but you'd better not come back."Q. How about the other people?A I said, "How about the other boys,Mr. Riley? They want to go to thepoll, too."He said,"Imean if any of you go away from here, I mean dam-mit, all of you stay and don't come back." So I went on.Jones also testified on direct examination regarding the events which took placethe next clay,as follows :Q.When you went back to work the next day, did you talk with Mr. Riley?A. Yes, sir.Q.What did he say, and what did you say?A. He passed by me,and didn't say anything,went on down in the machineroom, and got Mr. Smith and another white fellar.Q.Who is Mr.Smith?A. Superintendent of the machine room down there. And he walked backby where I was with both hands in his pocket.Q. Anybody with him?A. Mr. Smith and another fellar.He said,"Wiley, what did I tell you yes-terday?" I said, "You told me not to come back, but you said if all of usgo to the poll,not to come back." After I left three men went to the pollsand voted and come back.Q.Who were they?A. Joe Morris, Ogden Hansford,and Willy Hansford.Q. Go ahead.A. And I said, "You let three men go and vote and come back, and Ifigured that I had rights to come back,too."He said,"Who told you tocome back?"I said,"Mr. Ross and Mr. Allen told me to come back." And Mr. Rileysaid "get your clothes and `git'."I said,"What are you doing Mr. Riley, you firing me?"He said,"No, youare firing yourself."He said, "I want you to get your clothes and go over the`hill' and never come back."I said, "Would you mind paying me off?" He said, "Come back Mondayand get your pay before noon." 4 28DECISIONS OF NATIONALLABOR RELATIONS BOARDOgden Hansford testified that he reported at 6 o'clock on the morning of July 17,and at about noon that day he asked Riley to allow him to leave the plant to vote.Regarding this conversation Ogden Hansford testified as follows :He told us he wanted us to get a task, andI saidI would be glad to getmy task,but we was looking to get off at 12,and Ididn't have no lunch,and Itold himas soon asI could get to the polls and vote and get somethingto eat, I would come back and finish for the day.Q.What did he say?A. He said he wanted us to get ourday before we left.We told him wewould be glad to, if he had anything for us to do. But we said we wouldbe backas soonas we got to the polls and voted.He further testified that he left the plant shortly after the above-described con-versation accompanied by his brother, Willie, and Joe Morris ; that he had only"set" 8,000 bricks by noon that day ; that he voted and then had lunch ; that whenhe returned to the plant in about an hour, Burns, Jr., asked Riley if OgdenHansfordhad not been told that if he left the plant to vote, "not to come back?"that before Riley couldanswerthe question, he said, "No, sir, he didn't tell methat"; that Riley thensaid,"He ain't been gonelong," and thatBurns, Jr., statedto him, "All right.Go change your clothes and . . . go to work."Regardingleaving the plant to vote on July 17, Willie Hansfordtestified ondirect examinationas follows :Well,no morethan that that day Mr. Riley came around just about 12when we were fixing to knock off and go, but starting it was like this :Wiley went and asked Mr. Riley about us knockingof at 12 to go to vote,and he comeback andsaid Mr. Riley said he would make arrangements forall of us to get off at 12 and go at 12 o'clock, and when 12 o'clock comes,we didn't say anything about it to Mr. Riley.We just knocked off to goat 12-12: 30 because we didn't finish working at 12, and we knocked off, andMr. Riley come around and asked us whatus was fixingto do, and we said,"go to vote," And he said, "You all ain't through with your work." Andthere wasn't brick on the dry house pulled out, and so we told him we wereafraid we wouldn't get through in time, and he said that the polls stays openuntil 7 o'clock and I said to him about it was-said, "Mr. Riley, it ain't withus like it is you all.You all are whites, and if you all go back to your jobs,they would give way to you all and let you all vote, and we was colored.We had to get in line-don't care how long it was.We had to get in lineand vote when we get there, and if it was night, it was just too late, it wasjust too late, and that's all."That's all he said to me about it, so I went on 86He further testified that he voted, had his lunch, returned to the plant about3:45 that afternoon, and immediately went to work without being questionedas to where he had been.Joe Morris testified that sometime between 12: 30 and 2 o'clock in the after-noon of July 17, he told Riley he wanted to leave the plant in order to vote;that Riley said "Why don't you go on and finish your task and then go vote?You would have plenty of time"; that he replied, "I will make sure of beingin time, andcome back and finish the task" ; that he then left the plant, voted,returned about 4 p. in., and went to work without being questioned by anyoneas to where he had been.35On cross-examination,WillieHansford testified that Riley suggested,during thisconversation with him, that the employees should vote during their luncheon period. BURNS BRICK COMPANY429Riley testified that he told Jones and Waller on the night of July 16, thatif the setters started work at 6 o'clock the next morning they could leave atnoon,provided they finished their tasks; that about 12: 30 on July 17, Jonescame to him and said, he was going to leave the plant to vote ; that he askedJones how many bricks he had "set" and Jones replied 8,000; that he said,"You have got plenty of time to get those two thousand bricks and then vote ordo anything else you please" ; that Jones replied, "I am going to vote now" ;that he said, "Well, Wiley, now, its this way. If you don't want to do yourday's task what was promised, if you walk off, keep walking" ; and that Jonesthen left the plant.He further testified that he said to the othersetters if"any of you want to go" with Jones "go ahead" but if they did go with Jonesthey would be discharged, and that the other setters returned to their work.He also testified that about 1: 30 that afternoon, Ogden and Willie Hansfordreturned to the plant and Burns, Jr., said "Riley, here's two more you canlet go"; that Ogden Hansford said that he had voted "on my lunch hour" ; thathe had not known that either of the Hansford brothers or Morris had left theplant ;and that Morris was at work prior to the return of the Hansford brothers.Although Riley admitted that he did not know that Morris had left the plantthat day before he checked him out at 6: 30 that evening he, nevertheless, notedon his time card "off 30 min. during dinner to vote. Started at 6: 30a.m.-off6:30 p. m." On Ogren Hansford's time card Riley noted "Started at 6 a. in.off 6: 30 p. in. Off 30 minutes during dinner." On Willie Hansford's time cardRiley wrote, "Started at 6 a. in. off 30 min. to vote during dinner." On thetime card of Joe Cummings, who "set" but 8,000 bricks that day, Riley wrote"did not check out last time was seen at 4: 30."Burns,Jr., testified that when he was at home eating lunch that day, July 17,Riley telephoned and said that Jones had been discharged; that he returnedto the platn between 1: 30 and 2 o'clock that afternoon and met Ogden andWillieHansford as they were coining into the plant; that he asked themwhere they had been and they informed him that they ha(i voted; that hethen saw Rileysome40 or 50 feet away ; that he said to Riley "here is two moreyou can fire" ; that the Hansford brothers "were very quick to say that they wenton their dinner hour.And they could do what they wanted to do on their dinnertime because they wasn't getting paid for it"; that Riley then looked at his watchand said,"Yeah, I saw them about thirty minutes ago setting bricks aroundthere" ; and that he told Ogden and WillieHansford"all right, get your clotheschanged and get back setting bricks then."It is evident from the above recital of the facts, and the undersigned finds,that the respondent was extremely anxious to eliminate Jones from its employin order to rid itself of the person whom it suspected of being the most activeleader of the Union and that it seized upon the incident of Jones leaving theplant on July 17 to fulfill its purpose.The undersigned further finds thatthe testimony of Jones, Ogden and Willie Hansford, and Morris regardingwhat transpired on July 16 and 17 to be a true summary of the facts andrefuses to credit the testimony of Burns, Jr., and Riley regarding those facts.By his ownadmission,Riley permitted Ogden and Willie Hansford to returntowork after they had returned after voting while Jones was refused thesame privilege.According to the credible testimony of Ogden and Willie Hans-ford, Riley granted them permission to leave the plant and to return to workafter voting.Upon the entire recordin this case,which is replete with credible evidenceof the respondent's determination to forestall the unionization of its employees, 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDmost of which evidence is uncontroverted, the undersigned is convinced, and finds,that Wiley Jones' discharge on July 17, 1946, and the respondent's refusal to there-after reinstate him, were due to his membership and activities in behalf ofthe Union and not for the reason advanced by the respondent.The undersigned further finds that by discharging Green Jones, James Proc-tor,Lewis Simmons, James Davis, Lemoye Hicks, Raymond Kirby, and WileyJones the respondent discriminated in regard to their hire and tenure of em-ployment, has discouraged membership in the Union, and has thereby inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.C.The refusalto bargain1.The negotiationsOn January 24, 1946, in a consent election conducted by the Board's RegionalDirector for the Tenth Region among all the respondent's employees,exclusiveof foremen, other supervisory employees, and office clerical employees, a ma-jority of the said employees designated the Union as their representative forthe purposes of collective bargaining."Under date of January 29, 1946, the Union forwarded to the respondent, forthe respondent's approval, a standard form of a contract, covering wages, hours,and other conditions of employment.Pursuant to arrangements, the partiesmet on February 12, in the offices of the respondent's attorneys.Discussionwas had on the Union's proposed contract, but no clauses were acceptable tothe respondent.Toward the close of the conference, the respondent submittedto the Union's representatives a proposed contract prepared by it.Little, ifany, discussion was had on the respondent's proposed contract because the rep-resentatives of the Union requested time to study the terms of the respondent'sproposals.The contract submitted by the respondent at the first conference, reservedto itself "the right to meet with and discuss any matter pertainingto is busi-ness with any one of its employees individually" ; fixedthe minimum wage at50 cents per hour for all persons covered by the contract then in its employ;and fixed the beginners' wages at 40 cents per hour, with periodicalincreases."36At the time of the election, the above-described unit, which the respondent concedeswas, and still is, appropriate for the purposes of collective bargaining consisted of 67 per-sonsOf the 65 valid votes cast at the election, 37 were for, and 28 against, the Union.Throughout the negotiations with the Union, the respondent never questioned the majoritystatus of the UnionThe undersigned finds that, during all the times material herein,the respondent's employees, exclusive of office and clerical employees and all supervisoryemployees with authority to hire, promote, discipline, or otherwise effect changes in thestatus of employees or effectively recommend such action, constituted, and now constitute,a unit appropriate for the purposes of collective bargaining.The undersigned furtherfinds that on January 24, 1946, the Union was designated by a majority of the employeesin the appropriate unit as their representative for the purposes of collective bargaining.Pursuant to Section 9 (a) of the Act, it, at all times from January 24, 1946, was the ex-clusive representative of all the employees in such unit for the purposes of collective bar-gainingwith respect to pay, wages, hours of employment and other conditions ofemployment.37 It is significant to note that in September 1945, the respondent unilaterally increasedthe hourly rate for all is male employees from 50 cents to 55 cents per hour and at thattime the pieceworkers were given a slightly higher payincrease.When the Union re-quested, during the negotiations,that a wage increase be given the employees for whomitwas bargaining, the respondent refused to do so, stating that the September 1945 BURNS BRICK COMPANY431The respondent's proposed contract was silent with respect to the clauses ofthe Union's proposed contract concerning discussion of grievances with theUnion, seniority, vacations, leave of absences, differential in pay for those work-ing on the second and third shifts, union security, and the establishment of asafety committee.From February 12 to about April 17 or 18, 1946, the parties met on about 15or 16 separate occasions.At the third meeting, the respondent submitted anotherproposed contract which contained the clause reserving to itself "the right tomeet with and discuss any matter pertaining to its business with any of its em-ployees individually" and the following clause, among others :The control of products, methods, processes and the right to employ, dis-charge, promote and discipline,and maintain discipline and efficiency ; torelieve from duty and lay off employees, to regulate the quality and quantityof production ; to prescribe the type of work to be done and the place theemployees shall work ; to transfer employees from one department or placeof work or kind of work to another ; to install or remove machinery ; toincrease or change production equipment; to introduce new and improvedproduction methods, facilities and machinery ; are the exclusive responsibilityof the Company, except that no discrimination shall be made against Unionmembers solely because of such affiliation.This contract also contained a job classification clause including a provision out-lining the minimum and maximum rates to be paid for the various named jobs.The maximum rates, however, were the same as those then in effect.On or about February 27, the respondent submitted to the Union some proposedclauses dealing with the contracts previously proffered to the Union.Theseclauses, among others, reserved to the respondent "the right to adjust the sched-ule of wages as set forth" in its second proposed contract.The proposed seniorityclause grants to the employee with the longest service record preference "for workor promotion if the most competent in the exclusive judgment of the respondent."The proposed grievance clause grants to the general manager of the respondentfinal decision on all grievances and his decision binding on all parties.The pro-posed vacation clause grants all persons in the respondent's employ more than 1year and less than 5 years "one week's vacation in each year with pay for twenty-four hours of work at their regular base rate, provided they have worked duringsuch year a minimum of 1900 hours." To those in its employ more than 5 years,and who worked at least 1900 hours during the previous year, would be given 1week's vacation with pay for 40 hours of work at their base pay.The next pro-posed clause reads as follows :No act of commission or omission on the part of the Company, its officersor agents, occurring prior to the effective date of this contract shall be madethe basis of any charge of unfair labor practices or the subject matter of anygrievance of any nature whatsoever ; and the Union agrees that during thelife of this contract it will neither authorize nor countenance any workstoppage, strike or slow-down on the part of the members of Local Unionincrease placed the wages of its employees above those paid to the employees of its com-petitors and therefore it was not financially able to grant a further increase.When,during the course of the respondent's negotiations with the Union,the respondent's com-petitors raised the wages of their respective employees to coincide with the wages paidthe respondent's employees,the respondent then insisted that it would be' detrimental toits business to raise wages higher than those paid by its competitors. 432DECISIONS OF NATIONALLABOR RELATIONS BOARDNo. 843.Any work stoppage, strike or slow-down shall operate to cancelthis contract instanter.From time to time other proposed contracts, or individual clauses, were sub-mitted by the respondent.All the proposed contracts, however, contained clausesobjectionable to the Union.Among these objectionable clauses were the wageschedule, non-strike clause, and the clauses relative to vacations, reserving tothe respondent the right to discuss grievances with individual employees withouta representative of the Union being present, the grievance procedure, and theprohibition of using past acts of the respondent as a basis of an unfair laborpractice charge.The respondent, while agreeing to withdraw certain of itsdemands, remained adamant in its position that it would not execute any contractwith the Union unless the Union would agree to the wage schedule offered bythe respondent, allow the respondent to meet with and discuss grievances with anyemployee without a representative of the Union being present, and the clauseprohibiting the Union from using any acts of the respondent prior to the execu-tion of the contract as the basis of an unfair labor practice charge.At no timewould the respondent grant any form of union security, although the Union pro-posed various forms of such security.Whenever the Union proposed that therespondent grant at least a revocable check-off, the respondent would state thatitwas against its policy to grant any form of union security and would not recedethat position nor discuss the matter.In an effort to break the deadlock in the bargaining negotiations, which endedwith the meeting of April 17 or 18, the Union sought to enlist the aid of theUnited States Conciliation Service.On at least two occasions, on or about April19 and 22, the conciliator assigned to the matter met with the parties, jointly andseparately, but without being able to bring the parties in accord.No furthermeetings were held by the parties with respect to a collective bargaining contract,except that the Union's representatives called at the offices of the respondent'sattorney in October 1946, but were unable to arrange a further conference.2.Concluding findings with respect to the refusal to bargainThe Board and the Courts have been uniformly in accord with the doctrinethat it is the duty of an employer to enter into discussion with respect to collectivebargaining "with an open and fair mind, and a sincere purpose to find a basisof agreement touching wages and hours and conditions of employment...."The conduct of the respondent in this case fell far short of this standard.As found above, Burns, Sr., engaged in a tirade against the Union at theconference held in the latter part of September or in the early part of October1945, saying, among other things, that he "was going to do everything in hispower to fight against the Union getting into his plant." Such remarks, made ata time, as here, when a union is seeking recognition, plainly are the antithesis of anintention to comply with the obligation imposed by the Act to enter into dis-cussion with an open and fair mind, and a sincere purpose to find a basis of agree-ment. The respondent's subsequent conduct, especially its threat to close the plantif the Union succeeded in organizing the employees, discharging known UnionsaWhat transpiredat this meeting is discussed at length below.se GlobeCotton Mills V. N. L. R. B.,103 F. (2d) 91, 94 (C. C. A. 5).See alsoN. L.it.B. v. Whittier MillsCo., 111 F. (2d) 474 (C. C. A. 5) ;N. L. it. B. V. Prince Mfg. Co.,,118 F. (2d) 874 (C. C. A. 1), cert.den. 313 U.S. 595;N. L. it. B. v. Athens Mfg.Co., 161F. (2d) 8 (C. C. A. 5) BURNS BRICK COMPANY433members, and engaging in other conduct violative of the Act, clearly demonstratesthat the respondent had no intention of bargaining in good faith. The remarksof Burns, Sr., to William Kendrick in July 1946, to the effect that if he could"hold that Union off until January, it won't be no more union," shows that therespondent was giving, as the Court said inN. L. R. B. v. Athens Mfg. Co., supra,the Union "a run-around while purporting to be meeting with the Union for thepurposes of collective bargaining."Also illustrative of the inescapable conclusionthat the respondent was "going through the motions" of collective bargaining bymeeting with the Union although at the same time entering the conferences withits mind "hermetically sealed against even the thought of entering into an agree-ment with the Unions 40 is the remark which Riley made to James Douglas,who attended some of the bargaining conferences as a member of the Union'sbargaining committee, on or about May 10, 1946, that Burns, Jr., said he wouldnot sign any contract with the Union, and therefore the Union should stop bother-ing the respondent.Further manifesting the respondent's lack of good faith in its negotiations withthe Union was the respondent's adamant position that it would not sign a con-tract unless the Union would agree that the respondent would be permitted toreserve to itself the right to discuss grievances with the individual employeeswithout a representative of the Union being present ; 41 the adamant position thatthe Union contract away its right to strike ; and its adamant position thatthe Union may not file with the Board a charge of unfair labor practice basedupon any past actions of the respondent.The respondent points to the fact that the Union entered into contracts with therespondent's competitors containing many of the clauses that appeared in thecontract last proposed by the respondent including the same wage scale paid bythe respondent and a no-strike clause 42 and therefore the Union could thusbargain away the employees' rights to strike or to engage in concerted activitiesprotected by the Act.Whatever may be said of that argument, the fact remainsthat all the Union did in those cases was to agree with other employers not toengage in certain forms of concerted activities. Such agreements, arising as theydo out of the "give and take" of collective bargaining, may, for aught that appearsin the present proceeding, represent a concession made by the Union for theemployers' agreement on other vital terms of the contract.The action whichthe Union took with respect to other employers establishes no basis for a findingthat the Union was not within its rights in insisting upon the employees of therespondent being allowed their statutory rights to engage in concerted activities.The right to engage in a strike or to engage in concerted activities is notderived from contracts. It is a public right established by the Act.To condonea contractual restriction of that right, not freely entered into, would be to defeatthe very purpose for which the Act was enacted. Obviously employers cannot90N. L R. B. v. Griswold Mfg.Co., 106 F. (2d) 713, 723 (C. C. A. 3).41This position isper seviolative of Section 8 (5) of the Act.As the Court said inN. L. R. B. v. Highland Shoe, Inc.,119 F. (2d) 218, 221, "Clearly to bargain directly withone's employees is not to bargain with the designated exclusive representative . . ."See alsoN L. R. B. V. Acme Air Appliance Co., Inc.,117 F. (2d) 417, andMedo Photo SupplyCorp. v. N L. R. B.,321 U. S. 678.The Act, moreover, "makes it the duty ofan employerto bargain collectively with the chosen representative of his employees."Medo PhotoSupplyCorp. v. N. L.R. B., supra.This obligation being exclusive it exacts"the negativeduty to treat with no other."N. L. R. B. v. Jones & Laughlin Corp.,301 U.S. 1, 44.Hughes Tool Company v. N. L. R. B.,147 F. (2d) 69 (C. C. A. 5).42The clause in those contracts is the usual "no-strike no-lockout" clause. 434DECISIONSOF NATIONALLABOR RELATIONS BOARDset at naught the Act by coercing labor unions,as a price of a contract,to dis-regard the statutory rights guaranteed to the employees they represent.It is well settled that the Act obligates the employer to bargain in good faithwith the chosen representatives of a majority of his employees with respect toall matters which affect their wages,hours of employment,and other conditionsof employment.The collective bargaining process is initially one of give andtake in which normally each party yields on certain demands and positions inorder to gain assent on others, thereby achieving a satisfactory compromise.The adamant position taken by the respondent at the conferences with theUnion with respect to the no-strike clause and the clause prohibiting the filing ofunfair labor practice charges with respect to past acts of the respondent, andother objectionable clauses, did not evidencea bona fideattempt to come toagreement with the Union,but on the contrary, evidenced a fixed intention notto yield, and was well calculated to prevent an agreement from being reached.The credible evidence clearly shows that this case falls into the familiar patternof those in which an employer has entered into negotiations with a mind closedto persuasion or has insisted upon a union's compliance with condition precedentto bargaining.A union may not be required to surrender such matters as itsright to strike or its right to file unfair labor practice charges or its right toorganize employees for collective bargaining or its right to engage in otheractivities protected by the Act as a condition precedent to the negotiation of acontract.The respondent's conduct,without consultation with the Union,in grantinga general wage increase in September 1945, at a time when the Union was claim-ing to represent the recipients of the increases,and in granting the 1945 and 1946bonuses, the latter being made at a time when the Union was the statutoryrepresentative of the employees,also evidences a complete absence of good faithand constituted obvious attempts to settle unilaterally matters with respect towhich the respondent was undera dutyto deal withthe Union"On the subject of the demand for union security the employer may refuseto grant the demand butthe fact thatsuch a demand has been made does notentitle him to refuse to bargain with respect thereto, as the respondent hereindid.Whenever the Union proposed some form of union security clause, therespondent refused to discuss the matter maintainingthat itwas against itspolicy to aid any organization maintain its membership collecting dues forit,or by any other assistance.Wallace Miller, Jr.,one of the respondent'sattorneys,testified that the Union's representatives called upon him on orabout October 9, 1946, in an effort to obtain a conference with the respondentand that he told the representatives it would be impossible for the respondenttomeet with the Union for at least 10 days because a fire which had takenplace at the respondent's plant had caused certain damage with which theofficials of the respondent would be occupied for that length of time havingrepaired.Miller further testified that during the course of his talk with theUnion's representatives,they stated that they would accept the contract lastproposed by the respondent provided it contained"some form of maintenanceofmembership"clause.No reply was given to this request and no furthermeetings were had by the parties.43Cf.May Department Stores Co.,etc., v. N. L. R.B ,326 U. S. 376;Medo Photo SupplyCorp. V N. L R B,321 U. S 678;N. L. R B. V. Winona Textile Mills, Inc.,160 F. (2d)201 (C C A 8);Great Southern TruckingCo. v. NL. R. B ,127 F. (2d) 180 (C. C. A. 4) ;N L It. B v. The S. Frieder andSonsCompany,155 F. (2d) 266 (C. C. A. ). BURNS BRICKCOMPANY435The undersigned finds that on or about February 12, 1946," and at all timesthereafter, the respondent refused to bargain collectively with the Union asthe exclusive representative of its employees in an appropriate unit with respectto rates of pay, wages, hours of employment, and other conditions of employ-ment and by such refusal interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.D. The alleged unfair labor practicesThe complaint, besides other matters, alleged, and the respondent's answerdenied, that for the purposes of interfering with, restraining, and coercingits employees in the exercise of their rights of self-organization, the respondent(1) gave a dinner to its employees on Thanksgiving Day 1945, (2) had ministersor preachers come to its plant and address the employees, (3) forced knownUnion members to leave its premises on January 24, 1946, so that they couldnot participate in the Board-conducted election, (4) excluded representativesof the Union from the plant during the balloting on January 24, 1946, and (5)threatened to discharge employees who left the plant to interview a representa-tive of the Board.The evidence with respect to the dinner on Thanksgiving Day 1945, showsthat the respondent had made preparations for this dinner as early as Augustof that year, prior, as far as the record discloses, to any knowledge on itspart of the employees' Union activities and the dinner was given to celebratethe ninth year of the opening of its l:iln. The invitations were extended tomany business men in and about flacon, Georgia, where the respondent's plantis located, and to the management and employees of several of the respondent'scompetitors.With respect to holding meetings of its employees so that they might listento certain ministers and preachers, the evidence discloses that these talks wereheld for the purpose of avoiding race riots.At none of the meetings, as faras the record shows, were any remarks made that could be construed to beviolative of the Act.On January 24, 1946, Simmons, Davis, and Hicks, who had been discharged onJanuary 14, attempted to go into the plant. They were forbidden by Burns,Jr., from entering.They did not explain to Burns, Jr., or to any one else,including the Board's representative who was conducting the election, that theydesired to vote and were eligible to participate in the election because they wereemployees of the respondent, having been discharged in violation of the Act.The evidence that the employees were refused permission to leave the plantto interview a representative of the Board reveals that no employee asked anyrepresentative of the respondent for permission to leave the plant to interview arepresentative of the Board.Several employees testified that they were deniedpermission to leave the plant when they asked permission to see a "union man."On the day of the Board-conducted election, Frank Allen, a representativeof the Union, was directed by a representative of the respondent to leave therespondent's premises during the balloting.He left without protesting hisright to stay, if he had any such right, and without consultation with theBoard's official who was conducting the election.Under the circumstances, the undersigned finds that the evidence is insuf-ficient to support the allegations of the complaint that the respondent violatedthe Act by (1) giving a dinner to its employees on Thanksgiving Day 1945, (2)4 The date ofthe firstbargaining conference.817319-49-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving ministers or preachers address the employees at the plant, (3) refusingto allow known Union members to participate in the Board-conducted electionand ordering them from the respondent's property, (4) excluding a representa-tive of the Union from the plant during the balloting on January 24, 1946,and (5) threatening to discharge any employee who left the plant to inter-view a representative of the Board.Accordingly, the undersigned will recom-mend that the allegations of the complaint with respect to the aforesaid mattersbe dismissed 4IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurringin connection with the operations of the respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and, such of them as has been found to beunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor practicesviolating Section 8 (1), (3) and (5) of the Act, the undersigned will recom-mend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.The respondent in the instant case has not only orally coerced and intimidatedits employees by threatening economic hardship against those who desiredrepresentation in the matters of collective bargaining, and also created con-ditions of work designed to deprive its employees of their rights under the Actupon penalty of dismissal, but later has executed these threats as against sevenindividual employees by actually depriving them of their economic livelihood bydischarging them from its employ because of their attempt to exercise theirrights under the Act, and for engaging in concerted activities guaranteed by theAct.These facts conclusively prove the respondent's fixed intent to defeat self-organization and to deprive its employees of all the rights guaranteed by the Act.Its violations of the Act indicate the respondent's firm intention to deprive itsemployees of those rights by any means available to it. Such disregard for thefundamental rights of employees as evidenced by the threats, the coerciveconditions of work, and the discharges mentioned above, as well as by the policyadopted to prevent the employees from enjoyment of the right to bargaincollectively, convinces the undersigned of the ever-present danger of the com-mission by the respondent of further types of unfair labor practices in the future.It is therefore recommended, in order to effectuate the policies of the Act andto deter the respondent from future violations thereof, and in order to makeeffective the interdependent guarantees of Section 7 of the Act, thereby pre-venting a recurrence of unfair labor practices and minimizing industrial strife,that the respondent be ordered to cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.Having found that the respondent has discriminated in regard to hire andtenure of employment of Green Jones, James Proctor, Lewis Simmons, James96The remarks made by Burns, Sr, at the conclusion of the dinner on ThanksgivingDay 1945, however, are, as found above, violative of the Act. BURNS BRICK COMPANY437Davis, Lemoye Hicks, Raymond Kirby, and Wiley Jones, the undersigned willrecommend that the respondent offer to each of them immediate and fullreinstatement to their former or substantially equivalent positions,46 withoutprejudice to their seniority and other rights and privileges.The undersignedwill also recommend that the respondent make Green Jones, Proctor, Simmons,Davis, Hicks, Kirby, and Wiley Jones, whole for any loss of pay they may havesuffered by reason of the respondent's discrimination against them, by paymentto each of them of a sum of money equal to the amount he would have normallyearned as wages from the date of his discharge to the date of the respondent'soffer of reinstatement, less his net earnings during that period.41Having further found that the respondent refused to bargain collectivelywith the Union as the exclusive representative of its employees in an appro-priate unit, the undersigned will recommend that the respondent upon requestbargain collecth ely with the Union.The allegations of the complaint that the respondent by (1) giving a dinnerto its employees on Thanksgiving Day 1945, (2) having ministers or preachersaddress the employees at its plant, (3) forcing known Union members toleave its property and refusing to allow them to participate in the Boardconducted election, (4) excluding a representative of the Union from its propertyduring the balloting of the Board-conducted election, and (5) threatening todischarge any employee who left the plant to interview a Board agent, arenot supported by the evidence and, accordingly, the undersigned will recommendthat the complaint be dismissed as to those matters.Upon the basis of the above findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1. International Union ofMine,Mill andSmelterWorkers, affiliated withthe Congress of Industrial Organizations,isa labor organization within themeaning ofSection 2 (5) of the Act.2.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section8 (1) of the Act.3.By discharging and discriminating in regard to the hire and tenure ofemployment of Green Jones, James Proctor, Lewis Simmons,James Davis,Lemoye Hicks, Raymond Kirby and Wiley Jones,thereby discouraging mem-bership in International Union of Mine, Mill and Smelter Workers, affiliatedwith the Congress of Industrial Organizations,the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (3)of the Act.4.Allpersons employed by Burns Brick Company at its Macon,Georgia,plant, but excluding all office and clerical employees and all supervisory em-ployees with authority to hire, promote,discipline,or otherwise effect changesin the status of employees or effectively recommend such action constitute an4o In accordancewith theBoard's consistent interpretationof the term,the expression"formeror substantially equivalent position"isintendedtomean "formerpositionwhereverpossibleand if such positionis no longer in existencethen toa substantiallyequivalent position."SeeMatterof The Chase National Bankof the City of New York,San Juan, PuertoRico, Branch,65 N. L. R B. 827.41 SeeMatter ofCrossett Lumber Co.,8 N.L. It. B. 440, 497-498. 438DECISIONS OF NATIONALLABOR RELATIONS BOARDappropriate unit for the purpose of collective bargaining within themeaningof Section 9 (b) of the Act.5. International Union of Mine, Mill and Smelter Workers, affiliated withthe Congress of Industrial Organizations, was on January 24, 1946, and atall times thereafter has been, the exclusive representative of all employees inthe aforesaid unit for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act.6.By refusing on or about February 12, 1946, and at all times thereafter,to bargain collectively with International UnionofMine,Mill and SmelterWorkers, affiliated with the Congress of Industrial Organizations, as the ex-clusive representative of all its employees in the aforesaid appropriate unit,the respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (5) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The allegations of the complaint that the respondent by (1) giving adinner to its employees on Thanksgiving Day 1945, (2) having ministers orpreachers address the employees at its plant, (3) forcing known Union membersto leave its property and refusing to allow them to participate in the Boardconducted election, (4) excluding a representative of the Union from itsproperty during the balloting of the Board conducted election, and (5) threaten-ing to discharge any employee who left the plant to interview a Board agent,are not supported by the evidence.RECOMMENDATIONSOn the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, the undersigned recommends that the respondent,Burns Brick Company, Macon, Georgia, its officers, agents, successors andassigns, shall:1.Cease and desist from :(a)Discouraging membership in International Union of Mine, Mill andSmelterWorkers, affiliated with the Congress of Industrial Organizations, orany other labor organization of its employees, by discharging or refusing to rein-state any of its employees or by discriminating in any other manner in regardto their hire and tenure of employment, or any term or condition of em-ployment ;(b)Refusing to bargain collectively with International Union of Mine, Milland Smelter Workers, affiliated with the Congress of Industrial Organizations,as the exclusive representative of all persons employed by the respondent atitsMacon, Georgia, plant, but excluding all office and clerical employees andall supervisory employees with authority to hire, promote, discipline, or other-wise effect changes in the status of employees or effectively recommend suchaction ;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form, join, or assistInternational Union of Mine, Mill and Smelter Workers, affiliated with the Con-gress of Industrial Organizations,or any other labor organization,to bargaincollectively through representatives of their own choosing and to engage inconcerted activities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act. BURNS BRICK COMPANY4392.Take the following affirmative action whichthe undersigned finds willeffectuate the policies of the Act :(a) Offer to Green Jones, James Proctor, Lewis Simmons, Lemoye Hicks,James Davis, Raymond Kirby, and Wiley Jones, immediate and fullreinstate-ment to their former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges ;(b)Makewhole Green Jones,JamesProctor, LewisSimmons,James Davis,Lemoye Hicks, Raymond Kirby, and WileyJones,for any loss of pay each mayhave suffered by reason of the respondent's discrimination against him by pay-ment to each ofthem of a sum of money equal to the amount which he nor-mally would have earned as wages from the date of his discharge to the dateof the respondent's offer of reinstatement, less his netearnings,during saidperiod ;(c)Upon request, bargaining collectively with International Union of Mine,Mill and Smelter Workers, affiliated with the Congress of Industrial Organiza-tions, as the exclusive representative of all its employees in theaforesaidappropriate unit, and if an understanding is reached, embody such understandingin a signedagreement;(d)Post at its plant inMacon,Georgia, copies of the notice attached to thisIntermediate Report herein marked "Appendix A." Copies of said notice, to befurnishedby the Regional Director for the Tenth Region, shall, after beingsignedby the respondent's representative, be posted by the respondent, andmaintainedby it for sixty (60) consecutive days thereafter, in conspicuousplaces, includingall places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insure that said notices arenot altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the Tenth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, what stepsthe respondenthas takento comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondentnotifies saidRegional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takeaction aforesaid.It isfurther recommended that the allegations of the complaint that therespondent violated the Act by (1) giving adinner to its employees on Thanks-givingDay 1945, (2) having ministers or preachers address its employees at theplant, (3) excluding a representative of the Union from respondent's propertyduring the balloting of the Board conducted election, (4) forcing known Unionmembership to leave its property and refusing to allow them to participate in theBoard conducted election, and (5) threatening to discharge any employee who leftthe plant to interview a Board agent, be dismissed.As provided in Section 203.39 of the Rules and Regulations, of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or coun-sel for the Board may, within fifteen (15) days from the date of service of theorder transferring the case to the Board, pursuant to Section 203.38 of said Rulesand Regulations,filewith the Board, Rochambeau Building, Washington 25, D. C.,an original and four copies of a statement in writing setting forth such exceptionsto the intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and four copies of a brief in support thereof ; and any partyor counsel for the Board may, within the same period, file an original and four 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopies of a brief in support of the Intermediate Report. Immediately upon thefiling of such statement of exceptions and/or briefs, the party or counsel for theBoard filing the same shall serve a copy thereof upon each of the other parties andshall file a copy with the Regional Director. Proof of service on the other partiesof all papers filed with the Board shall be promptly made as required by Section203.65.As further provided in said Section 203.39, should any party desire per-mission to argue orally before the Board, request therefor must be made in writingto the Board within ten (10) days from the date of service of the order trans-ferring the case to the Board.HOWARD MYERS,Trial Examiner.Dated June 25, 1947.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that :WE WILL NOT in any manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations,to join or assist INTERNATIONALUNION OF MINE, MILL ANDSMELTER WORKERS,affiliated with the CONGRESS OF INDUSTRIAL ORGANIZATIONS,or any other labor organization,to bargain collectively through representa-tives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of thediscrimination.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, hours of employment or otherconditions of employment,and if an understanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is :All persons employed by us, but excluding all office and clerical employeesand all supervisory employees with authority to hire, promote,discipline, orotherwise effect changes in the status of employees or effectively recommendsuch action.Green JonesLemoye HicksJames ProctorRaymond KirbyLewis SimmonsWiley JonesJames DavisAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against BURNS BRICK COMPANY441any employee because of membership in or activity on behalf of any such labororganization.BURNSBRIGCOMPANY,Employer.By ----------------------------(Itepresentative)(Title)Dated____------- -__NOTE : Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.